CONTRATO DE EXPLORACION Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL CPO-14

omar
a

AGENCIA NACIONAL OE HIDROCARBUROS.

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACION Y PRODUCCION ESP

SECTOR: LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE
CPO- 14

CONTRATISTA: UNION TEMPORAL META PETROLEUM LTD. Y
CEPCOLSA.

FECHA EFECTIVA: 24 DE DICIEMBRE DE 2008

Los contratantes, a saber:

Por una parte, la Agencia Nacional de Hidrocarburos, en adelante ANH, unidad
administrativa especial adscrita al Ministerio de Minas y Energía, creada por el
Decreto Ley 1760 de Junio 28 de 2003, con domicilio principal en Bogotá, D.C.,
representada por ARMANDO ZAMORA REYES, mayor de edad, identificado con la
cédula de ciudadanía No. 19.303.017 expedida en Bogotá, domiciliado en Bogotá,
D.C., quien manifiesta:

1. Que en su carácter de Director General de la ANH obra en representación de esta
Agencia, y

2. Que para la celebración del presente Contrato ha sido autorizado por el Consejo
Directivo de la ANH, en sesión del 24 de noviembre de 2008, según consta en el
Acta N” 14 de dicho órgano.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

3. Que mediante Acuerdo N* 24 del 30 de junio de 2005, modificado por el Acuerdo
N” 046 de 2006 expedidos por el Consejo Directivo de la ANH, se definieron las
áreas especiales para la contratación de actividades de exploración y producción de
hidrocarburos, las áreas libres y liberadas ubicadas en las cuencas de Sinú San
Jacinto, Cesar Ranchería y Cordillera Oriental “Área Soápaga.

4. Que mediante Resolución N* 236 de 06 de junio de 2008, el Director General de la
ANH, ordenó la apertura de la invitación a participar en el PROCESO DE RONDA
COLOMBIA 2008 — CESAR, RANCHERIA 8 GUAJIRA, SINÚ - SAN JACINTO
NORTE Y CORDILLERA ORIENTAL Y LLANOS ORIENTALES -ÁREA
OCCIDENTAL.

5. Una vez adelantado el referido proceso, la ANH, mediante Resolución N* 620 del
5 de diciembre de 2008, adjudicó el Bloque CPO-14 a las compañías META
PETROLEUM LTD. y CEPCOLSA las cuales presentaron oferta conjunta con el
compromiso de suscribir la Unión Temporal.

y por la otra parte, la UNION TEMPORAL META PETROLEUM LTD. y CEPCOLSA
- CPO14, integrada por las compañías i) META PETROLEUM LTD, sucursal de
sociedad extranjera organizada de acuerdo con las leyes de Islas Caimán y con
domicilio principal en Bogotá, Colombia, con una sucursal establecida en Colombia y
domicilio principal en Bogotá, D.C., según la escritura pública No. 2216 del 19 de
agosto de 2003, otorgada en la Notaría Quinta (5?.) del Circulo de Bogotá, D.C.,
representada por CAMILO ERNESTO VALENCIA CHAVARRO, mayor de edad,
ciudadano Colombiano, identificado con la cédula de ciudadanía número 76.320.891
de Popayán, li) CEPCOLSA, identificada con NIT. 830.080.672-2, sucursal de
sociedad Española, debidamente establecida en la República de Colombia mediante
Escritura Pública No. 009 del 4 de enero de 2001 de la Notaría Cuarenta y Cinco (45)
del Círculo de Bogotá, con domicilio en la ciudad de Bogotá D.C., actuando a través
de su representante legal, GERMÁN ESPINOSA HUERTAS, identificado con cédula
de ciudadania No. 13.809.426 de Bucaramanga, todo lo anterior de conformidad con
el Certificado de Existencia y Representación Legal que se adjunta y en lo sucesivo
denominada “CEPCOLSA”

1. El representante de la UNION TEMPORAL META PETROLEUM LTD. y
CEPCOLSA, será el señor RONALD PANTIN CARVALLO, identificado con la
cédula de extranjería No. E352227, El suplente de la Unión Temporal será el señor
CAMILO ERNESTO VALENCIA CHAVARRO identificado con la cédula de
ciudadanía 76.320.891 de POPAYAN.

2. Que el Acuerdo de constitución de la Unión Temporal se suscribió el 11 de
diciembre de 2008.

-ORIGINAL-
eló

CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

3. Los suscriptores de este Contrato manifiestan bajo la gravedad del juramento que
ni ellos ni la Unión Temporal que representan se encuentran incursos en causal
alguna de incompatibilidad o de inhabilidad para celebrar el presente contrato y,

4. Que las compañías que integran UNION TEMPORAL META PETROLEUM LTD. y
CEPCOLSA, han acreditado que tienen y se obligan a mantener la capacidad
jurídica, financiera, la competencia técnica y las habilidades profesionales necesarias
para ejecutar las actividades de que trata este contrato.

5. La UNION TEMPORAL META PETROLEUM LTD. y CEPCOLSA, se denominará
para todos los efectos EL CONTRATISTA.

6. El operador del presente contrato será META PETROLEUM LTD.

7. Las compañías que conforman EL CONTRATISTA son solidariamente
responsables por el cumplimiento total del presente contrato frente a la ANH y
Terceros.

La ANH y EL CONTRATISTA acuerdan celebrar el presente Contrato de Exploración
y Producción (ESP), en los términos y condiciones establecidos en el Anexo Á y en
los Anexos B, C, D y E, los cuales hacen parte integrante de este contrato.

El presente contrato se perfecciona con la suscripción del mismo por las Partes.

Los avisos y comunicaciones entre las Partes serán enviados a los representantes
de las Partes, al domicilio registrado para notificaciones judiciales, que a la fecha de
celebración de este contrato, son:

ANH: Calle 99 No. 9a-54, Piso 14, Bogotá, D.C., Colombia.
EL CONTRATISTA: Calle 113 No. 7-80, piso 13 Bogotá D.C. , Colombia

Cualquier cambio en la persona del representante o del domicilio arriba indicado
deberá ser informado oficialmente a la otra Parte dentro de los cinco (5) días hábiles
siguientes a la fecha del registro en la Cámara de Comercio.

Las comunicaciones entre las Partes en relación con este contrato se surten al recibo
de la Parte a quien fueron dirigidas en los domicilios arriba indicados y en cualquier
caso cuando hayan sido entregados en el domicilio para notificaciones judiciales
registrado en la Cámara de Comercio.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

Para constancia se firma en Bogotá, D. C., a los veinticuatro (24) días del mes de
diciembre de dos mil ocho (2008), en tres (3) originales.

AGENCIA NACIONAL DE HIDROCARBUROS

aso

éposé ARMANDO ZAMORA REYES
DIRECTOR GENERAL

UNION TEMPORAL META PETROLEUM LTD. y CEPCOLSA

N LLO
kvo REPRESENTANTE

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

ANEXO A.- TÉRMINOS Y CONDICIONES

TABLA DE CONTENIDO
Cláusuta Sección Página
DEFINICIONES. oooccccoccoococcoooccogononcconcnnonoronznnon

CAPÍTULO 1 - OBJETO, ALCANCE Y DURACIÓN

Objeto
Alcance...
. Área Contratada
Duración y Períodos.
Exclusión de derechos sobre otros recursos natural8S.....oooonicioncnonncmiricoe 12

Napw9».N

CAPÍTULO II - ACTIVIDADES DE EXPLORACIÓN

Programa Obligatorio de Exploración..
Plan de Exploración....oococi.omo....
Modificaciones al Programa Obligatorio de Exploración..
Programa Exploratorio Posterior.
10. Exploración adicional...
11. Inversión remanente...
12. Problemas durante la perforación de pozos exploratorios..
13. Aviso de descubrimiento...
14. Programa de Evaluación.
15. Declaración de comercialidad......oonocnicinininnnccononmerrrecrercrrrrerrererranrn

PDeEANS

CAPÍTULO III - ACTIVIDADES DE PRODUCCIÓN

16. Área de producciÓN.......ocicnconnncocnerrrr cerrarse
17. Ampliación del área de producción..
18. Plan de desarrollo

S

1
2
2

RH OD

2

[de]

2
2
2

Y dd un

2
3
3

Ra OwD

3

1)

34.

35.

3

m

38.
39.
40.
. Derechos economicos en pruebas de producción......... “e
. Participación en la producción durante la prórroga del periodo de producción... 34
. Transferencia de tecnología.

4
4
4

UNA

. Entrega del plan de desarrollo.........
. Actualización del plan de desarrollo.
. Programa anual de operaciones...

22.

. Autonomía
24,
. Operador designado.
. Obtención de permisos..
. Subcontratistas

28.
. Disponibilidad de la produccion
. Unificación.

. Gas natural presente...
32.

. Precios para abastecimiento interno.
37.

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Fondo de abandono.

CAPÍTULO IV - CONDUCCIÓN DE LAS OPERACIONES

Operador...

Medición de la produccion.

Daños y pérdidas de los activos.
. Seguimiento e inspecciones...... 29
Programas en beneficio de las COMUNIAATES.......onocnncinicinacaconcncncncnoncnrorioncnanonncnnno 30

CAPÍTULO V - REGALÍAS Y OTRAS OBLIGACIONES GENERALES

Regalías

Bienes y servicios MmacionaleS....ociocciccicncnnnonnnrr ración
CAPÍTULO VI - DERECHOS CONTRACTUALES DE LA ANH
Derechos por el uso del subsuelo.

Derecho por precios altos
Derecho económico como porcentaje de participación.

60.
61.
62.

63.

. Suministro de información técnica...
. Confidencialidad de la información..
. Derechos sobre la información..
. Información ambiental y social.
. Informe ejecutivo semestral.
. REUNIONES INFOrMAtIVAS....oooooinicncinnnnnnnononnocnennnconenonrnarnc recorren renos

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

CAPÍTULO VII - INFORMACIÓN Y CONFIDENCIALIDAD

CAPÍTULO VIII - GARANTIAS, RESPONSABILIDADES Y SEGUROS

. Garantía de CUMPpliMieMto.....ooocoococicninconioninno ccoo rnorarecncnrnor arranco
. Responsabilidades de el contratista
. Póliza de cumplimiento de obligaciones laborales

CAPÍTULO IX - DEVOLUCIÓN DE AREAS

. Devoluciones Obligatorias de ÁrBAS.....ooniccnicionioiooncorcrrrcirrerirrrs reseteo
. Devoluciones voluntarias de áreas...
. Delineación de las áreas devueltas...
. Restauración de las áreas devueltas...........
. Formalización de las devoluciones de área:

CAPÍTULO X - CONDICIONES RESOLUTORIAS, INCUMPLIMIENTO Y
MULTAS

Condiciones resolutorias previdS...coonoocicincninononincnrrccceeneni
Procedimiento de incumplimiento.
Multas..

CAPÍTULO XI - TERMINACIÓN

Causales de terminación. ....oonocininininomosenccmcnr recrear corner 46
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

64, Terminación del contrato por vencimiento del período de exploración..
65. Terminación voluntaria del periodo de producción. ..coococicinniomnm.
66. Terminacion unilateral
67. Terminacion por incumplimiento,
68. Terminacion obligatoria y caducidad
69. Reversion de activos...
70. Obligaciones posteriores,
71. Abandono.
72, Liquidación del contrato..

CAPÍTULO XII - SOLUCIÓN DE CONTROVERSIAS

73. Instancia ejecutiVa...cooonidininicinonmmmarerncrrncreerirernrernon cercar aro recorra raro 51

74. Instancia de peritaje y de arbitraje..........ooooociconnnicinnncnnnoninnnnorarnrinanann ran rorornocnons 52
CAPÍTULO XIII - DISPOSICIONES VARIAS

75. Derechos de CesiÓn...................

76. Fuerza mayor y hechos de terceros..
77. Impuestos.
78, MONA coccccccicccciónnonos:
79. Comunicados externos.
80. Ley aplicable.
81.
82.

O 0

NP

OTROS ANEXOS:

Anexo B.- Área Contratada

Anexo C.- Programa Obligatorio de Exploración
Anexo D.- Derechos Económicos

Anexo E.- Modelo Carta de Crédito
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS
DEFINICIONES

Para efectos de este contrato, sin perjuicio de las definiciones legales que
correspondan, las expresiones enunciadas a continuación tendrán el significado que
aquí se les asigna:

Abandono: Es el taponamiento y abandono de pozos, el desmantelamiento de
construcciones y la limpieza y restauración ambiental de las áreas donde se hubieren
realizado Operaciones de Exploración, Evaluación o Producción en virtud de este
contrato, conforme a la legislación colombiana.

Año: Es el período de doce (12) meses consecutivos de acuerdo con el calendario
Gregoriano, contado desde una fecha específica.

Año Calendario: Es el período de doce (12) meses, comprendido entre el primero
(19) de enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

Área Contratada: Es la superficie y su proyección en el subsuelo identificada en el
Capítulo I y alinderada en el anexo B, en la cua! EL CONTRATISTA está autorizado,
en virtud de este contrato, para efectuar las Operaciones de Exploración, Evaluación
y Producción de Hidrocarburos que son objeto del mismo.

Área de Evaluación: Es la porción del Área Contratada en la cual EL
CONTRATISTA realizó un Descubrimiento y en la que ha decidido llevar a cabo un
Programa de Evaluación para establecer o no su comercialidad, de acuerdo con la
cláusula 14. Esta área estará enmarcada por un polígono regular en superficie,
preferiblemente de cuatro lados, que comprenderá la envolvente de la proyección
vertical en superficie de la estructura o trampa geológica que contiene el
Descubrimiento.

Área de Producción: Es la porción del Área Contratada en la cual se localiza uno o
más Campos Comerciales, como se establece en el Capítulo III. El área de cada
Campo Comercial comprenderá la envolvente de la proyección vertical en superficie
del yacimiento o yacimientos que lo integran, y que defina el Ministerio de Minas y
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Energía, de conformidad con el Decreto 1895 de 1973, Decreto 3229 de 2003, o con
las normas que los modifiquen o sustituyan.

Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que equivale a
cuarenta y dos (42) galones de los Estados Unidos de América, corregidos a
condiciones estándar (una temperatura de sesenta grados Fahrenheit (60% F) y a una
(1) atmósfera de presión absoluta).

Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los
procedimientos buenos, seguros y eficientes comúnmente empleados por operadores
prudentes y diligentes en la industria internacional del petróleo, bajo condiciones y
circunstancias similares a las que se presenten en desarrollo de las actividades de
este contrato, principalmente en aspectos relacionados con la utilización de métodos
y procesos adecuados para obtener el máximo beneficio económico en la
recuperación final de las reservas, la reducción de las pérdidas, la seguridad
operacional y la protección del medio ambiente, entre otros, en cuanto no contrarien
la ley colombiana.

Campo Comercial: Es la porción del Área Contratada en cuyo subsuelo existen uno
o más yacimientos descubiertos, que EL CONTRATISTA ha decidido explotar
comercialmente.

Declaración de Comercialidad: Es la comunicación escrita de EL CONTRATISTA
a LA ANH, mediante la cual declara que el Descubrimiento que ha hecho en el Área
Contratada es un Campo Comercial.

Descubrimiento: Se entiende que existe un yacimiento descubierto de
Hidrocarburos convencionales cuando mediante perforación con taladro o con equipo
asimilable se logra el hallazgo de la roca en la cual se encuentra Hidrocarburos
acumulados y mediante pruebas iniciales de fluidos se establece que se comporta
como unidad independiente en cuanto a mecanismos de producción, propiedades
petro-físicas y propiedades de fluidos.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Descubrimiento de Gas Natural no Asociado: Es el Descubrimiento cuya prueba
formal de producción, en el entendido de que esa prueba sea representativa del
yacimiento o yacimientos descubiertos, indique una Relación Gas Aceite (RGA) mayor
a 7.000 pies cúbicos estándar de gas por cada barril de Hidrocarburos Líquidos y una
composición molar de heptanos (C7+) menor de 4.0%. Se entiende por RGA la
relación entre el volumen de Gas Natural en pies cúbicos por día y el volumen de
Hidrocarburos Líquidos en barriles por día producidos por un pozo y la composición
molar de heptano (C7+) como el porcentaje molar de heptanos y demás
Hidrocarburos de mayor peso molecular. La Relación Gas Aceite (RGA) de un
Descubrimiento que tiene varios yacimientos se determinará con base en el promedio
ponderado de la producción de cada yacimiento y la composición molar de heptano
(C7+) como el promedio aritmético simple.

Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y
termina a las veinticuatro horas (24:00).

Desarrollo u Operaciones de Desarrollo: Son las actividades y obras realizadas
por EL CONTRATISTA, que incluyen, sin ser éste un listado taxativo, la perforación,
completamiento y equipamiento de pozos de desarrollo; el diseño, construcción,
instalación y mantenimiento de equipos, tuberías, líneas de transferencia, tanques de
almacenamiento, métodos artificiales de producción, sistemas de recuperación
primaria y mejorada, sistemas de trasiego, tratamiento, almacenamiento, entre otros,
dentro de un Área de Producción en el Área Contratada y fuera de ella en cuanto
resulte necesario,

Exploración u Operaciones de Exploración: Son todos trabajos y obras que EL
CONTRATISTA ejecuta en el terreno del Área Contratada para determinar la
existencia y ubicación de Hidrocarburos en el subsuelo, que incluyen pero no están
limitados a métodos geofísicos, geoquímicos, geológicos, cartográficos, y en general,
las actividades de prospección superficial, la perforación de Pozos Exploratorios y
otras operaciones directamente relacionadas con la búsqueda de Hidrocarburos en el
subsuelo.

Evaluación u Operaciones de Evaluación: Son todas las operaciones y
actividades realizadas por EL CONTRATISTA en un Área de Evaluación conforme a

3
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

lo estipulado en la cláusula 14, con el propósito de evaluar un Descubrimiento,
delimitar la geometría del yacimiento o yacimientos dentro del Área de Evaluación y
determinar, entre otros, la viabilidad de extraer tales Hidrocarburos en cantidad y
calidad económicamente explotables y el impacto que sobre el medio ambiente y el
entorno social pueda causar su explotación comercial. Tales operaciones incluyen la
perforación de Pozos de Exploración, la adquisición de programas sísmicos de detalle,
la ejecución de pruebas de producción, y, en general, otras operaciones orientadas a
determinar si el Descubrimiento es un Campo Comercial y para delimitarlo.

Explotación: Comprende el Desarrollo y la Producción.

Fecha Efectiva: Es el Día calendario inmediatamente siguiente a la fecha de firma
del contrato, o de la terminación de la fase “cero” cuando haya lugar.

Gas Natural: Mezcla natural de Hidrocarburos en estado gaseoso a condiciones
estándar (una temperatura de sesenta grados Fahrenheit (600 F) y a una (1)
atmósfera de presión absoluta) compuesta por los miembros más volátiles de la serie
parafínica de Hidrocarburos.

Hidrocarburos: Compuestos orgánicos constituidos principalmente por la
combinación natural de carbono e hidrógeno, así como también de aquellas
sustancias que los acompañan o se derivan de ellos.

Hidrocarburos Líquidos: Hidrocarburos que en condiciones estándar de
temperatura y presión (60 grados Fahrenheit y a una (1) atmósfera de presión
absoluta) están en estado líquido en la cabeza del pozo o en el separador, así como
los destilados y condensados que se extraen del gas.

Hidrocarburos Líquidos Pesados: Hidrocarburos Líquidos con una gravedad API
igual o inferior a quince grados (15? API).

Hidrocarburos no Convencionales: Hidrocarburos presentes en el subsuelo en
estado diferente a los Hidrocarburos Líquidos convencionales o gas libre, incluyendo
gas asociado a los primeros; o Hidrocarburos que se encuentren en yacimientos no
convencionales. Esta definición incluye Hidrocarburos tales como crudos extra

4
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

pesados, arenas bituminosas, gas en mantos de carbón, yacimientos de muy baja
porosidad (tight) e hidratos de gas.

Interés Moratorio: Cuando se trate de pesos, será la máxima tasa de interés
moratorio legalmente permitida certificada por la autoridad competente; cuando se
trate de dólares de los Estados Unidos de América, será la tasa principal LIBOR
(London Interbank Borrowing Offered Rate) a tres (3) meses para los depósitos en
dólares, incrementada en cuatro puntos porcentuales (LIBOR más 4%).

Mes: Período contado a partir de cualquier Día de un mes calendario y que termina
el Día anterior al mismo Día del mes calendario siguiente o, si se trata del Día
primero, el último Día del mes en curso.

Multas: Constituyen apremios a EL CONTRATISTA para la satisfacción oportuna,
eficaz y eficiente de las obligaciones a su cargo y, por lo tanto no tienen carácter de
estimación anticipada de perjuicios, de manera que pueden acumularse con cualquiera
otra forma de indemnización. La cancelación o deducción de las mismas no exonera a
EL CONTRATISTA de satisfacer sus obligaciones y compromisos, ni de ejecutar y
terminar las actividades a su cargo, ni de entregar los resultados, productos y
documentos y demás información requerida.

Operador: Será quien haya demostrado ante LA ANH la capacidad jurídica, técnica,
operacional y financiera, de conformidad con los reglamentos de contratación de LA
ANH y haya sido aprobado por ésta para llevar a cabo las Operaciones de
Exploración, Evaluación, Desarrollo y Producción. El operador será el representante
de EL CONTRATISTA ante LA ANH.

Operador Designado: Es la compañía designada por EL CONTRATISTA para
realizar las operaciones objeto del contrato, bajo la responsabilidad de EL
CONTRATISTA, cuya designación deberá ser previamente aprobada por LA ANH.

Partes: Son partes del contrato, a partir de la suscripción del mismo, LA ANH y EL
CONTRATISTA. Posteriormente, y en cualquier tiempo, serán LA ANH de una parte
y EL CONTRATISTA y/o sus cesionarios debidamente aceptados por LA ANH, de la
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

otra. Cuando la Parte CONTRATISTA esté conformada por un número plural de
empresas, será el Operador quien actúe como su representante ante LA ANH.

Período de Exploración: Es el lapso de seis (6) años contado a partir de la Fecha
Efectiva, así como cualquier prórroga otorgada, durante el cual EL CONTRATISTA
deberá llevar a cabo el Programa Exploratorio.

Periodo de Producción: Es, respecto de cada Área de Producción, el lapso de hasta
veinticuatro (24) años y sus extensiones, si las hay, contado desde la fecha de la
Declaración de Comercialidad del Campo Comercial correspondiente, durante el cual
EL CONTRATISTA deberá realizar las Operaciones de Desarrollo y de Producción.

Plan de Desarrollo: Es el documento guía preparado por EL CONTRATISTA de
acuerdo con la cláusula 18, para adelantar la Explotación técnica, eficiente y
económica de cada Área de Producción y contendrá, entre otros aspectos, el cálculo
de reservas de Hidrocarburos, la descripción de facilidades de Producción y
transporte de Hidrocarburos, los pronósticos de Producción de Hidrocarburos para el
corto y mediano plazo, un programa de Abandono y los Programas de Trabajos de
Explotación para lo que resta del Año Calendario en curso o del Año Calendario
siguiente,

Pozo Exploratorio: Es un pozo a ser perforado por EL CONTRATISTA en busca de
yacimientos de Hidrocarburos, en un área no probada como productora de
Hidrocarburos.

Producción u Operaciones de Producción: Son todas las operaciones y
actividades realizadas por EL CONTRATISTA en un Área de Producción en relación
con los procesos de extracción, recolección, tratamiento, almacenamiento y trasiego
de los Hidrocarburos hasta el Punto de Entrega, el Abandono y las demás
Operaciones relativas a la obtención de Hidrocarburos.

Programa Exploratorio: Es el programa de Operaciones de Exploración pactado en
el anexo C que EL CONTRATISTA se obliga a ejecutar como mínimo, durante cada
fase del Periodo de Exploración en la que entre.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Programa Exploratorio Posterior: Es el programa de Operaciones de Exploración
que EL CONTRATISTA se obliga a ejecutar con posterioridad a la finalización del
Período de Exploración, conforme a lo estipulado en la cláusula 9.

Programa de Evaluación: Es el plan de Operaciones de Evaluación presentado por
EL CONTRATISTA a LA ANH, según la cláusula 14, con el propósito de evaluar un
Descubrimiento y determinar si se trata de un Campo Comercial. La ejecución del
Programa de Evaluación y presentación del informe de resultados a LA ANH son
requisitos para declarar si un Descubrimiento es un Campo Comercial.

Programa de Trabajo: Es la descripción de las actividades y de las Operaciones de
Exploración, Evaluación y/o Producción del Área contratada en los términos de este
contrato. El Programa de Trabajo incluirá el cronograma conforme al cual EL
CONTRATISTA comenzará y completará las actividades y el presupuesto
correspondiente.

Punto de Entrega: Es el sitio definido por las Partes en donde EL CONTRATISTA
pone a disposición de LA ANH, la porción de la producción de Hidrocarburos
correspondiente a las Regalías establecidas en la Ley y en el Capítulo Y así como los
derechos económicos de que trata el Capítulo VI, proveniente del (los) campo (s)
comercial (es), en las especificaciones mínimas para la entrada al sistema de
transporte que use EL CONTRATISTA, contenidas en la reglamentación aplicable. A
partir de ese punto el dominio y custodia de tal porción de los Hidrocarburos
producidos pasará a LA ANH. En el caso de que las partes no lleguen a un acuerdo
en relación con la definición del Punto de Entrega, éste será determinado por LA
ANH y en todo caso será un punto ubicado a la salida de la unidad de tratamiento ó
a la entrada al sistema de transporte que use EL CONTRATISTA.

Punto de Fiscalización: Es el sitio aprobado por el Ministerio de Minas y Energía o
la entidad que asuma esta responsabilidad a futuro, con el objeto de determinar el
volumen de Hidrocarburos correspondientes a las Regalías, el volumen de
Hidrocarburos de EL CONTRATISTA y definir los volúmenes relevantes para el
cálculo de los derechos de LA ANH que trata el Capítulo VI.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Yacimiento de Hidrocarburos: Es toda roca en la que se encuentran acumulados
Hidrocarburos y que se comporta como una unidad independiente en cuanto
mecanismos de producción, propiedades petrofísicas y propiedades de los fluidos de
acuerdo con lo definido por el Ministerio de Minas en el Decreto 1895 de 1973,
Decreto 3229 de 2003 y cualquier norma que los modifique.

Yacimiento Descubierto No Desarrollado: Yacimiento descubierto mediante
perforación, devuelto al administrador del recurso por no comercialidad o por
cualquier otro motivo, y que se encuentra bajo su jurisdicción.

Nota. En caso de conflictos entre éstas definiciones con definiciones legales o
providencias judiciales prevalecerán estas últimas,
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS
CAPÍTULO 1 — OBJETO, ALCANCE Y DURACIÓN

1. OBJETO: En virtud del presente contrato se otorga exclusivamente a EL
CONTRATISTA el derecho a explorar el Área Contratada, y a producir los
Hidrocarburos de propiedad del Estado que se descubran dentro de dicha área, en los
términos de este contrato. EL CONTRATISTA tendrá derecho a la parte de la
producción de los Hidrocarburos que le correspondan, provenientes del Área
Contratada, en los términos del presente contrato.

2. ALCANCE: EL CONTRATISTA, en ejercicio de ese derecho, adelantará las
actividades y operaciones materia de este contrato, a su exclusivo costo y riesgo,
proporcionando todos los recursos necesarios para proyectar, preparar y llevar a cabo
las actividades y Operaciones de Exploración, Evaluación, Desarrollo y Producción,
dentro del Área Contratada.

Parágrafo: Se excluyen del presente contrato los Yacimientos Descubiertos No
Desarrollados que se encuentren dentro del Área Contratada, sobre los cuales
cualquiera de las partes tenga conocimiento al momento de la firma del contrato. EL
CONTRATISTA declara no conocer la existencia de yacimientos descubiertos no
desarrollados diferentes a los relacionados en las actas previas a la suscripción de
este contrato, de ser el caso.

3. ÁREA CONTRATADA: Comprende la superficie delimitada por las coordenadas
de! anexo B. El Área Contratada se reducirá gradualmente de acuerdo con lo
señalado en el Capítulo IX.

3.1. Restricciones: En caso que una porción del Área Contratada se extienda a
áreas comprendidas dentro del sistema de Parques Nacionales Naturales u otras
zonas reservadas, excluidas o restringidas, delimitadas geográficamente por la
autoridad correspondiente, o cuando sobre el Área Contratada se extiendan zonas
con las mismas oO similares características anteriormente señaladas, EL
CONTRATISTA se obliga a acatar las condiciones que respecto de tales áreas
imponga las autoridades competentes. LA ANH no asumirá responsabilidad alguna a
este respecto.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Cuando LA ANH conozca cualquier pretensión de propiedad privada de los
Hidrocarburos del subsuelo dentro del Área Contratada, le dará el trámite que
corresponda de conformidad con las disposiciones legales.

4. DURACIÓN Y PERIODOS: Los términos de duración de cada periodo y fase de
este contrato se regulan como sigue:

4.1. Periodo de Exploración: El Periodo de Exploración tendrá una duración de
seis (6) años a partir de la Fecha Efectiva y se dividirá en las fases que se describen
en el anexo C. La primera fase comienza en la Fecha Efectiva, y las siguientes fases
el Día calendario inmediatamente siguiente a la fase que le precede.

4.1.1. Derecho de renuncia en el Período de Exploración: Durante el
transcurso de cualquiera de las fases del Periodo de Exploración, EL CONTRATISTA
tendrá derecho a renunciar al presente contrato, siempre y cuando haya cumplido
satisfactoriamente el Programa Exploratorio de la fase en curso y las demás
obligaciones a su cargo. Para tal efecto, EL CONTRATISTA dará aviso escrito a LA
ANH, previamente a la terminación de la fase en progreso.

Sin embargo, cuando una fase del Programa Exploratorio sea igual o superior a
dieciocho (18) meses, EL CONTRATISTA podrá renunciar al contrato dentro de este
término. En este caso, deberá entregar a LA ANH el valor faltante por ejecutar,
hasta completar el cincuenta por ciento (50%) del valor de las actividades no
cumplidas del Programa Mínimo de la fase correspondiente y el cien por ciento
(100%) del valor del Programa Adicional de la fase correspondiente, cuando haya
lugar, que conforman el Programa Obligatorio de Exploración.

4.1.2. Prórroga de una fase del Periodo de Exploración: A solicitud de EL
CONTRATISTA, LA ANH prorrogará la fase en progreso del Periodo de Exploración,
hasta la terminación de las actividades de perforación, pruebas y completamiento de los
Pozos Exploratorios y/o la adquisición del programa sísmico, sin que la prórroga exceda
seis (6) meses, siempre que se hayan cumplido las siguientes condiciones:

a) que las Operaciones de Exploración antes mencionadas formen parte del Programa
Exploratorio y se hubieren iniciado por lo menos un (1) Mes antes de la fecha de
terminación de la respectiva fase del Periodo de Exploración,

10
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

b) que EL CONTRATISTA haya ejecutado en forma ininterrumpida tales Operaciones
de Exploración, y

€) que no obstante la diligencia aplicada para la ejecución de tales Operaciones de
Exploración, EL CONTRATISTA estime razonablemente que el tiempo restante es
insuficiente para concluirlas antes del vencimiento de la fase en curso.

Con la solicitud de prórroga, EL CONTRATISTA entregará a LA ANH los documentos
en los que fundamenta su solicitud, acompañados de un cronograma de actividades que
asegure la finalización de los trabajos en un periodo de tiempo razonable. La prórroga
de la garantía correspondiente, conforme a los requisitos estipulados en la cláusula 50,
deberá ser entregada a la ANH dentro de los cinco (5) días siguientes a la aprobación
de la prórroga.

Para la aplicación de lo dispuesto en esta cláusula se entenderá que las Operaciones
de Exploración sísmica inician con el registro continuo. Para los mismos efectos, se
entiende que la perforación de pozos con taladro comienza al momento del inicio del
giro continuo del mismo para dicha perforación.

Parágrafo: En el evento en que alguna de las actividades exploratorias afecte a una
comunidad de un resguardo o a un asentamiento de un grupo étnico cuya existencia
haya sido certificada por la autoridad competente, LA ANH evaluará el otorgamiento
de un plazo adicional para el cumplimiento de las actividades a efectuarse dentro del
área de influencia de las comunidades. El otorgamiento del plazo procederá si, a
juicio de las autoridades competentes, EL CONTRATISTA está desarrollando de
manera diligente las actividades necesarias para el desarrollo de la consulta previa.

4.2. Período de Producción: El Período de Producción tendrá una duración de
veinticuatro (24) años contados a partir de la fecha en la que LA ANH reciba de EL
CONTRATISTA la Declaración de Comercialidad de que trata la cláusula 15.

El Periodo de Producción se predica separadamente respecto de cada Área de
Producción y, por lo tanto, todas las menciones a la duración, extensión o
terminación del Periodo de Producción se refieren a cada Área de Producción en
particular.

11
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

4.2.1. Prórroga del Período de Producción: A elección de EL CONTRATISTA,
LA ANH prorrogará el Periodo de Producción por períodos sucesivos de hasta diez
(10) años, y hasta el límite económico del Campo Comercial, siempre y cuando se
cumplan, para cada período, las siguientes condiciones:

a)que EL CONTRATISTA formule la solicitud de prórroga por escrito a LA ANH con
una antelación no mayor de cuatro (4) años pero no inferior a un (1) Año con
respecto a la fecha de vencimiento del Periodo de Producción de la respectiva Área
de Producción,

b)que el Área de Producción esté produciendo Hidrocarburos regularmente en los
cinco (5) años previos a la fecha de la solicitud,

c) que EL CONTRATISTA demuestre que durante los cuatro (4) años calendario
anteriores a la fecha de la solicitud ha llevado a cabo un programa de perforación
que incluya al menos un (1) pozo por cada Año Calendario y que ha tenido activo un
proyecto de mantenimiento de presión o de recuperación secundaria, terciaria o
mejorada, y

d)que el CONTRATISTA entregue a LA ANH, durante la(s) prórroga(s), en el punto
de entrega, un diez por ciento (10%) adicional de la producción de Hidrocarburos
Líquidos livianos, o un cinco por ciento (5%) de la producción de gas no asociado o
Hidrocarburos Líquidos pesados, después de regalías y otras participaciones, en los
términos de la cláusula 42.

Parágrafo: Si EL CONTRATISTA no satisface en su totalidad o en todo su alcance la
condición exigida en el literal c) anterior, LA ANH, previo el análisis de las razones
presentadas por EL CONTRATISTA, podrá o no otorgar la prórroga correspondiente.
Queda entendido que la denegación de la misma por parte de LA ANH no dará lugar
a desacuerdo y no se someterá al procedimiento establecido en el Capítulo XII de
este contrato. En todos los casos, la prórroga del Periodo de Producción se
formalizará mediante la firma de un otrosí al contrato.

5. EXCLUSIÓN DE DERECHOS SOBRE OTROS RECURSOS NATURALES: Los
derechos otorgados en este contrato se refieren en forma exclusiva a los
Hidrocarburos de propiedad del Estado que se descubran dentro del Área Contratada,
y, por consiguiente, no se extenderán a algún otro recurso natural que pueda existir
en dicha área.

12
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Parágrafo: A efecto de evitar que las Operaciones de Exploración, Evaluación,
Desarrollo y/o Producción que EL CONTRATISTA pretenda llevar a cabo en el Área
Contratada interfieran con programas de trabajo e inversiones previamente
aprobados por las autoridades competentes, correspondientes a contratos para la
exploración y explotación de minerales existentes en el Área Contratada, EL
CONTRATISTA acordará con los terceros titulares de tales contratos la manera en
que se adelantarán las Operaciones y los programas de trabajo de cada uno de los
interesados para garantizar el desarrollo sostenible de los recursos naturales,

En el caso que EL CONTRATISTA y el (los) tercero(s) titular(es) del (los) contrato(s)
para la exploración y explotación de minerales no logren un acuerdo al respecto, el
desacuerdo se someterá a decisión del Ministerio de Minas y Energía o la entidad que
haga sus veces, para que resuelva el desacuerdo. En todo caso, durante el plazo de
la negociación y de la resolución del desacuerdo se suspenderá el cumplimiento de
las obligaciones de Exploración, Evaluación, Desarrollo y/o Producción que se vean
afectadas y LA ANH reconocerá la totalidad del plazo contractual que faltaba, al
inicio de la suspensión, siempre y cuando EL CONTRATISTA demuestre que ha
actuado con diligencia en la gestión de negociación.

CAPÍTULO 11 - ACTIVIDADES DE EXPLORACIÓN

6. PROGRAMA OBLIGATORIO DE EXPLORACIÓN: Durante el Periodo de
Exploración, EL CONTRATISTA llevará a cabo el Programa Exploratorio de cada fase
que se describe en el anexo C.

Para el cumplimiento de las obligaciones del Programa Exploratorio, los Pozos
Exploratorios propuestos por EL CONTRATISTA deberán ser Pozos Exploratorios
para un nuevo yacimiento, del tipo A-3. En todo caso, LA ANH se reserva el derecho
de aprobar otro tipo de Pozos Exploratorios cuando las condiciones técnicas así lo
ameriten.

7. PLAN DE EXPLORACIÓN: EL CONTRATISTA se obliga a presentar a LA ANH
el Plan de Exploración para la fase que inicia, en donde se describa la forma como
dará cumplimiento a sus obligaciones, incluyendo los términos y condiciones
conforme a los cuales desarrollará los programas en beneficio de las comunidades en

13
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

las áreas de influencia de los trabajos exploratorios, con antelación no inferior a ocho
(8) días calendario respecto al inicio de cada fase del Periodo de Exploración. Para la
primera fase, EL CONTRATISTA deberá entregar el Plan de Exploración en un
término de treinta (30) días calendarios contados a partir de la Fecha Efectiva.

8. MODIFICACIONES AL PROGRAMA OBLIGATORIO DE EXPLORACIÓN: Las
modificaciones al Programa Obligatorio de Exploración se regirán de acuerdo con las
siguientes disposiciones:

8.1. En el transcurso de la primera mitad del plazo de cualquier fase del Periodo de
Exploración, EL CONTRATISTA podrá sustituir la adquisición y procesamiento de un
programa sísmico contenido en el Programa Exploratorio inicialmente presentado
para la fase en progreso, por la perforación de uno o más pozos exploratorios o por
la adquisición y procesamiento de un programa sísmico de tecnología más moderna,
siempre que el esfuerzo financiero del nuevo Programa Exploratorio sea equivalente o
superior al inicialmente presentado para la respectiva fase. En este caso EL
CONTRATISTA informará previamente y por escrito a LA ANH de la sustitución de
Operaciones de Exploración que pretende llevar a cabo.

8.2. Si, luego de la perforación de un Pozo Exploratorio que resulte seco, EL
CONTRATISTA juzga que las perspectivas del Área Contratada no justifican la
perforación inmediatamente posterior de un Pozo Exploratorio contenido en el
Programa Exploratorio, EL CONTRATISTA podrá sustituir la perforación de hasta un
(1) Pozo Exploratorio por la adquisición y procesamiento de un programa sísmico,
siempre que el esfuerzo financiero resultante sea equivalente o superior al Programa
Exploratorio original para la respectiva fase y que EL CONTRATISTA informe
previamente y por escrito a LA ANH de la sustitución que pretende llevar a cabo.

9. PROGRAMA EXPLORATORIO POSTERIOR: Al finalizar el Periodo de
Exploración, y siempre que exista un Área de Evaluación o un Área de Producción o
un Descubrimiento realizado por EL CONTRATISTA en la última fase del Período de
Exploración en el Área Contratada, EL CONTRATISTA podrá retener el cincuenta por
ciento (50%) del Área Contratada (excluidas las Áreas de Evaluación y de Producción)
para adelantar en el área retenida, y fuera de las Áreas de Evaluación y de Producción,

14
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

un Programa Exploratorio Posterior. En este caso, se aplicará el siguiente
procedimiento:

a) Antes de la fecha de terminación de la última fase del Período de Exploración, EL
CONTRATISTA avisará por escrito a LA ANH de su intención de adelantar un
Programa de Exploración Posterior,

b) El aviso debe describir las Operaciones de Exploración que constituyen el
Programa de Exploración Posterior que EL CONTRATISTA se obliga a realizar desde
la terminación de la última fase del Programa Exploratorio. Cada una de las fases del
Programa Exploratorio Posterior, con un máximo de dos (2) fases de dieciocho (18)
meses cada una, debe contener como mínimo la perforación de un Pozo Exploratorio
del tipo A-3.

c) Cumplidas oportunamente las obligaciones de la primera fase del Programa
Exploratorio Posterior, EL CONTRATISTA podrá optar por no continuar a la segunda
fase, lo que impone la devolución de la totalidad de las áreas retenidas para este
efecto ó, alternativamente, el derecho a continuar con la segunda fase, si procede,
caso en el cual se obliga a devolver el cincuenta por ciento (50%) de las áreas
retenidas, excluidas las Áreas de Evaluación y de Producción existentes. EL
CONTRATISTA informará por escrito a LA ANH de su decisión dentro del mes
siguiente a la terminación de la primera fase.

Las devoluciones de áreas de que trata esta cláusula se entienden sin perjuicio de las
Áreas de Evaluación y de las Áreas de Producción existentes.

Finalizado el Programa de Exploración Posterior, el Área Contratada quedará reducida
a las Áreas de Evaluación y/o Áreas de Producción existentes en ese momento.

10. EXPLORACIÓN ADICIONAL: EL CONTRATISTA podrá llevar a cabo
Operaciones de Exploración adicionales a las contenidas en el Programa Exploratorio
o en el Programa Exploratorio Posterior, sin que por razón de tales Operaciones de
Exploración se modifique el plazo pactado para la ejecución del Programa
Exploratorio o del Programa Exploratorio Posterior de la fase en curso o de las fases
siguientes. EL CONTRATISTA deberá informar previamente a LA ANH sobre la
ejecución de las Operaciones de Exploración adicionales que pretende realizar. Si
dichas Operaciones de Exploración son las definidas en el Programa Exploratorio de la
siguiente fase y EL CONTRATISTA desea que tales operaciones de exploración

15
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

adicionales le sean acreditadas al cumplimiento de los compromisos exploratorios de
la siguiente fase, lo solicitará por escrito a LA ANH la cual, a su sola discreción,
determinará si acepta o no dicha acreditación. En caso que la solicitud sea aceptada
por parte de LA ANH, ésta determinará la forma como se acreditarán en todo o en
parte las Operaciones de Exploración adicionales a los compromisos de la fase
siguiente del Periodo de Exploración.

11. INVERSIÓN REMANENTE: Si EL CONTRATISTA no ejecuta en su totalidad
las inversiones obligatorias asociadas al Programa de Exploración, deberá transferir el
balance no invertido a LA ANH dentro de los sesenta (60) días siguientes a la
terminación de la correspondiente fase. A criterio de LA ANH, la anterior suma podrá
ser destinada a trabajos exploratorios en otras áreas seleccionadas de mutuo
acuerdo,

Para efectos de verificar la ejecución del presupuesto de inversión establecido, EL
CONTRATISTA deberá presentar ante LA ANH un certificado del Revisor Fiscal
donde conste el valor de la inversión ejecutada para dicha fase, dentro de los treinta
(30) días siguientes a su terminación.

12. PROBLEMAS DURANTE LA PERFORACIÓN DE POZOS EXPLORATORIOS:
Durante la perforación de un Pozo Exploratorio correspondiente al Programa
Exploratorio o al Programa Exploratorio Posterior y antes de alcanzar la profundidad
objetivo, si se llegasen a presentar problemas no controlables de tipo geológico tales
como cavidades, presiones anormales, formaciones impenetrables, pérdidas severas
de circulación u otras condiciones de tipo técnico que impidan continuar perforando
el Pozo Exploratorio, a pesar del empeño de EL CONTRATISTA de continuar los
trabajos de perforación de acuerdo con las Buenas Prácticas de la Industria del
Petróleo, cuando la profundidad del pozo haya superado los mil quinientos (1.500)
metros, EL CONTRATISTA podrá solicitar a LA ANH dar por cumplida la obligación
de perforación, mediante la presentación de un informe técnico donde se describa en
detalle la situación presentada y los esfuerzos realizados para superar el problema.
Dicho informe deberá presentarse a LA ANH en un plazo no mayor de quince (15)
días calendario contados desde que se presentó el problema no controlable antes
mencionado.

16
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Si LA ANH acepta que EL CONTRATISTA dé por terminadas las operaciones de
perforación del pozo en cuestión, EL CONTRATISTA deberá adquirir un registro de
resistividad y otros de rayos gama hasta la máxima profundidad que sea posible y
abandonar o completar el pozo hasta la profundidad alcanzada. En este caso la
obligación del Programa Exploratorio correspondiente a dicho pozo se entenderá
cumplida.

En caso contrario EL CONTRATISTA deberá perforar el pozo con desviación
Csidetrack') o un nuevo pozo y LA ANH otorgará el plazo necesario para cumplir esta
obligación.

13. AVISO DE DESCUBRIMIENTO: En cualquier momento dentro de los cuatro
(4) meses siguientes a la finalización de la perforación de cualquier Pozo Exploratorio
cuyos resultados indiquen que se ha producido un Descubrimiento, EL
CONTRATISTA deberá informarlo por escrito a LA ANH, acompañando su aviso de
un informe técnico que contenga los resultados de las pruebas realizadas, la
descripción de los aspectos geológicos y los análisis efectuados a los fluidos y rocas,
en la forma que indique el Ministerio de Minas y Energía o la autoridad que haga sus
veces,

Parágrafo: Si el descubrimiento es un Descubrimiento de Gas Natural no Asociado o
de Hidrocarburos Líquidos Pesados, EL CONTRATISTA deberá igualmente entregar
los cálculos y demás información de soporte que hubiere presentado al Ministerio de
Minas y Energía, o a la autoridad que haga sus veces, para efectos de su
clasificación.

14. PROGRAMA DE EVALUACIÓN: Si EL CONTRATISTA considera que un
Descubrimiento tiene potencial comercial, presentará y ejecutará un Programa de
Evaluación de dicho Descubrimiento, de acuerdo con lo establecido en esta cláusula.
Si el Descubrimiento tiene lugar en el Periodo de Exploración, EL CONTRATISTA
presentará el Programa de Evaluación dentro de los seis (6) meses siguientes a la
finalización de la perforación del Pozo Exploratorio descubridor o de la finalización del
Período de Exploración, lo que ocurra primero. Si el Descubrimiento es resultado de
la ejecución del Programa Exploratorio Posterior, EL CONTRATISTA presentará el

17
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Programa de Evaluación dentro de los seis (6) meses siguientes a la finalización de la
perforación del Pozo Exploratorio descubridor.

14.1. Contenido del programa de evaluación: El Programa de Evaluación debe
contener, como mínimo:

a) El mapa geológico con coordenadas del Área de Evaluación en el tope de la
formación objetivo.

b) La descripción y los objetivos de cada una de las Operaciones de Evaluación y la
información que se propone obtener para determinar si el Descubrimiento puede ser
declarado como Campo Comercial.

c) El presupuesto total del Programa de Evaluación, discriminado por años.

d) El plazo total del Programa de Evaluación, que no podrá exceder de dos (2) años
cuando incluya la perforación de Pozos Exploratorios o de un (1) Año en los demás
casos, plazo que se contará a partir de la fecha de la presentación del Programa de
Evaluación a LA ANH y que debe contemplar los tiempos estimados necesarios para
la obtención de permisos que corresponde otorgar a otras autoridades.

e) El cronograma para la realización de las Operaciones de Evaluación dentro del
plazo mencionado en el literal anterior.

f) La información sobre la destinación de los Hidrocarburos y demás fluidos que EL
CONTRATISTA espera recuperar como resultado de las Operaciones de Evaluación.
9) Una propuesta de Punto de Entrega para consideración de LA ANH.

14.2. Prórroga del plazo del programa de evaluación: Si EL CONTRATISTA
decide perforar Pozos de Exploración no previstos en el Programa de Evaluación
inicialmente presentado, LA ANH podrá prorrogar la duración del Programa de
Evaluación por un plazo adicional que no excederá de un (1) Año, siempre que se
cumplan las siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud por escrito a LA ANH por lo menos
con dos (2) meses de anticipación a la fecha de terminación del plazo inicial.

b) Que EL CONTRATISTA esté adelantando diligentemente las Operaciones de
Evaluación previstas en el Programa de Evaluación.

c) Que la prórroga requerida se justifique por el tiempo necesario para la perforación y
las pruebas del Pozo o los Pozos de Exploración adicionales.

18
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Con la solicitud de prórroga, EL CONTRATISTA entregará a LA ANH los documentos
en los que fundamenta su solicitud.

14.3. Modificaciones al programa de evaluación: En cualquier momento
durante los seis (6) meses siguientes a la fecha de presentación del Programa de
Evaluación a LA ANH, EL CONTRATISTA podrá modificarlo, para lo cual informará
oportunamente a LA ANH y adecuará el plazo total del mismo, que en ningún caso
podrá exceder el plazo establecido en el literal d) del numeral 14,1 de esta cláusula,
sin que por ello se modifique la fecha de inicio señalada.

14.4. Informe de Evaluación: El CONTRATISTA presentará a LA ANH un
informe completo de los resultados del Programa de Evaluación dentro de los tres (3)
meses siguientes a la fecha de su terminación. Tal informe incluirá como mínimo: la
descripción geológica del Descubrimiento y su configuración estructural; las
propiedades físicas de las rocas y fluidos presentes en los yacimientos asociados al
Descubrimiento; la presión, volumen y análisis de temperatura de los fluidos de los
yacimientos; la capacidad de producción (por pozo y por todo el Descubrimiento); y
un estimado de las reservas recuperables de Hidrocarburos.

Parágrafo 1: Si, en los Programas de Evaluación realizados durante el Periodo de
Exploración, EL CONTRATISTA incluye la perforación de Pozos Exploratorios, podrá
acreditar tanto el cumplimiento del Programa Exploratorio como del Programa de
Evaluación correspondiente, con la perforación de hasta dos (2) pozos exploratorios,
siempre y cuando el mismo tipo de Pozo Exploratorio esté contemplado en la fase del
Programa de Exploración inmediatamente siguiente a la del inicio del Programa de
Evaluación, y la perforación de los mismos concluya antes de la fecha de terminación
del Programa de Evaluación en el cual fueron incluidos, o de la fase del Periodo de
Exploración a la cual correspondan dichos pozos, la que sea más próxima. En este
caso EL CONTRATISTA devolverá a LA ANH la porción del área contratada sobre la
cual no vaya a realizar actividades exploratorias durante el tiempo remanente del
Periodo de Exploración.

Parágrafo 2: En caso de que el descubrimiento sea de Gas Natural no Asociado o de
Hidrocarburos Líquidos Pesados o de Hidrocarburos No Convencionales, y en
cualquier momento durante la segunda mitad del plazo del Programa de Evaluación,

19
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

EL CONTRATISTA podrá solicitar a LA ANH la prórroga del Programa de Evaluación
hasta por dos (2) años adicionales, término que podrá ampliarse a criterio de LA
ANH, con el propósito de llevar a cabo estudios de factibilidad para la construcción
de infraestructura, sobre métodos de producción y/o para el desarrollo de mercados.
En estos casos, la solicitud incluirá en el Programa de Evaluación la información
relacionada con los estudios de factibilidad que EL CONTRATISTA considera
necesario realizar. Al término de la prórroga otorgada, EL CONTRATISTA entregará
a LA ANH las conclusiones y recomendaciones de los estudios de factibilidad.

Parágrafo 3: Sólo darán lugar a la aplicación de esta cláusula los Pozos
Exploratorios descubridores perforados por EL CONTRATISTA por fuera de áreas
designadas como de Evaluación o de Producción. Por tanto, cuando los nuevos
volúmenes de Hidrocarburos encontrados hagan parte de una misma Área de
Evaluación o de Producción, no habrá lugar a un nuevo Periodo de Evaluación,

15. DECLARACIÓN DE COMERCIALIDAD: Dentro de los tres (3) meses
siguientes al vencimiento del término estipulado para la ejecución del Programa de
Evaluación, o al vencimiento del plazo acordado según el parágrafo 20 de la cláusula
14, si le es aplicable, EL CONTRATISTA entregará a LA ANH una declaración
escrita que contenga de manera clara y precisa su decisión incondicional de explotar,
o no, comercialmente ese Descubrimiento. En caso afirmativo, a partir de esa
declaración el área del Descubrimiento se considerará un Campo Comercial.

15,1. Descubrimiento no comercial: Sí EL CONTRATISTA no entrega a LA
ANH la correspondiente Declaración de Comercialidad en el plazo estipulado, se
entenderá que El CONTRATISTA ha concluido que el Descubrimiento no es un
Campo Comercial. En este caso, o si la declaración es negativa, EL CONTRATISTA
acepta que no se generó en su favor derecho alguno y, en consecuencia, renuncia a
reclamar derechos sobre el Descubrimiento. El Área de Evaluación correspondiente
deberá ser devuelta a LA ANH.

CAPÍTULO III - ACTIVIDADES DE PRODUCCIÓN

16. ÁREA DE PRODUCCIÓN: El Área de Producción estará delimitada por un
polígono o por una forma geométrica regular que comprenderá el Campo Comercial o

20
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

la porción de éste dentro del Área Contratada, más un margen alrededor del Campo
Comercial no mayor de un (1) kilómetro, siempre que el Área Contratada lo permita.
Como quiera que el área del Campo Comercial contenida en el Área de Producción
puede variar, el Área de Producción permanecerá inalterable, salvo lo señalado en la
siguiente cláusula.

17. AMPLIACIÓN DEL ÁREA DE PRODUCCIÓN: Si, en el transcurso del Período
de Producción, EL CONTRATISTA determina que un Campo Comercial se extiende
más allá del Área de Producción, pero dentro del Área Contratada vigente, podrá
solicitar a LA ANH la ampliación de tal Área de Producción, acompañando su solicitud
con los soportes correspondientes. Cumplido lo anterior a satisfacción de LA ANH,
ésta podrá ampliar el Área de Producción, quedando entendido que si tal ampliación
se superpone a otra Área de Producción, la duración del Periodo de Producción que
se aplicará para el Área de Producción englobada será la del Área de Producción
respecto de la cual se declaró primeramente la comercialidad.

Parágrafo: Cuando el Área de Producción solicitada por EL CONTRATISTA, de
acuerdo con esta cláusula, se extienda por fuera del Área Contratada, LA ANH podrá
ampliar el Área Contratada dándole a la ampliación solicitada el tratamiento
contractual de Área de Evaluación, a menos que sobre el área solicitada se presente
alguna de las siguientes situaciones:

a)Que existan derechos otorgados a otra persona para la ejecución de actividades
iguales o similares a las del objeto del presente contrato.

b)Que esté en proceso de negociación o de concurso para el otorgamiento de
derechos por parte de LA ANH.

c)Que existan restricciones ordenadas por autoridad competente que impidan
adelantar las actividades objeto del contrato.

d)Que LA ANH considere que las condiciones económicas deben ser ajustadas.

18. PLAN DE DESAROLLO: Dentro de los tres (3) meses siguientes a la
presentación de la Declaración de Comercialidad de que trata la cláusula 15, EL
CONTRATISTA entregará a LA ANH el Plan de Desarrollo inicial el cual contendrá,
como mínimo, la siguiente información:

a) el mapa con las coordenadas del Área de Producción,

21
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

b) el cálculo de reservas y de la producción acumulada de Hidrocarburos,
diferenciada por tipo de hidrocarburo,

Cc) el esquema general proyectado para el Desarrollo del Campo Comercial, que incluya
una descripción del programa de perforación de pozos de desarrollo, de los métodos
de extracción, de las facilidades respectivas y de los procesos a los cuales se
someterán los fluidos extraídos antes del Punto de Entrega,

d) el pronóstico de producción anual de Hidrocarburos y sus sensibilidades, utilizando
la tasa Óptima de producción que permita lograr la máxima recuperación económica
de las reservas,

e) la identificación de los factores críticos para la ejecución del Plan de Desarrollo,
tales como aspectos ambientales, sociales, económicos, logísticos y las opciones para
su manejo,

f) los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Producción,

9) una propuesta de Punto de Entrega para consideración de LA ANH, y

h) un programa de Abandono para efectos de la cláusula 71.

19. ENTREGA DEL PLAN DE DESARROLLO: LA ANH dará por recibido el Plan de
Desarrollo cuando EL CONTRATISTA entregue toda la información antes descrita. Si
LA ANH no recibe el Plan de Desarrollo con la totalidad de la información
anteriormente indicada, dentro de los sesenta (60) días calendario siguientes a su
presentación podrá requerir el envío de la información faltante y EL CONTRATISTA
dispondrá de treinta (30) días calendario contados desde el recibo del requerimiento
para entregarla. Si LA ANH no se pronuncia dentro de los noventa (90) días
calendario siguientes a la presentación del Plan de Desarrollo por parte de EL
CONTRATISTA, se entenderá que ha sido provisionalmente aceptado, hasta que LA
ANH se pronuncie, caso en el cual EL CONTRATISTA deberá acoger las
observaciones de LA ANH, cuando su adopción sea razonablemente factible.

Si EL CONTRATISTA no entrega el Plan de Desarrollo en la fecha establecida en el
numeral anterior, o si LA ANH no recibe la documentación faltante dentro del plazo
de treinta (30) días señalado en este numeral, se configurará un incumplimiento de
acuerdo con lo establecido en la cláusula 67.

22
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

20. ACTUALIZACIÓN DEL PLAN DE DESARROLLO: Cuando EL CONTRATISTA
requiera modificar el Plan de Desarrollo, ajustará y presentará, con sujeción al
procedimiento descrito en la cláusula 19, el Plan de Desarrollo modificado para cada
una de las Áreas de Producción existentes en el contrato. Cuando la producción real
de Hidrocarburos del Año Calendario inmediatamente anterior difiera en más de un
quince por ciento (15%) con respecto al pronóstico de producción anual señalado en
el Plan de Desarrollo para algún Área de Producción, EL CONTRATISTA presentará las
explicaciones del caso.

21. PROGRAMA ANUAL DE OPERACIONES: Dentro de los tres (3) meses
siguientes a la fecha de la Declaración de Comercialidad, y dentro de los tres (3)
primeros meses de cada Año Calendario EL CONTRATISTA presentará a LA ANH
un Programa Anual de Operaciones que deberá cumplir con los siguientes requisitos:

21.1. Contenido: El Programa Anual de Operaciones para cada Área de Producción
contendrá, como mínimo:

a) una descripción detallada de las Operaciones de Desarrollo y de Producción que EL
CONTRATISTA espera realizar durante el mismo Año y el siguiente, con el respectivo
cronograma, discriminado por proyecto y por trimestre calendario, el cual debe
contemplar también los plazos requeridos para obtener las autorizaciones y permisos
de las autoridades competentes,

b) el pronóstico de producción mensual del Área de Producción para el Año Calendario
correspondiente,

c) el pronóstico de producción anual promedio hasta el final de la vida económica de
los yacimientos que se encuentren dentro del Área de Producción,

d) el estimado de egresos (inversiones y gastos) para los cuatro (4) años calendario
siguientes o hasta la terminación del Periodo de Producción, lo que sea más corto, y
e) los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Producción.

21.2. Ejecución y ajustes: Las Operaciones de Desarrollo y de Producción del
Programa Anual de Operaciones de que trata el literal (a) anterior son de obligatoria
ejecución. EL CONTRATISTA iniciará tales Operaciones de Desarrollo y Producción
de acuerdo con el cronograma presentado.

23
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Durante la ejecución del Programa Anual de Operaciones, EL CONTRATISTA podrá
efectuar ajustes a dicho plan para el Año Calendario en curso, siempre que tales
ajustes no impliquen una disminución en la producción superior al quince por ciento
(15%) respecto del pronóstico inicial. Los ajustes no podrán ser formulados con
frecuencia inferior a tres (3) meses, salvo situaciones de emergencia. EL
CONTRATISTA informará previamente y mediante escrito cualquier ajuste al
Programa Anual de Operaciones.

Parágrafo: EL CONTRATISTA presentará el primero de los programas anuales de
operación para el periodo restante del Año Calendario correspondiente. Cuando falten
menos de tres (3) meses para la terminación del primer Año Calendario, el primer
Programa Anual de Operaciones incluirá el año inmediatamente posterior.

22. FONDO DE ABANDONO: EL CONTRATISTA establecerá un fondo para
garantizar la financiación de las actividades necesarias para realizar el programa de
Abandono de pozos y de restitución ambiental de las áreas de producción al finalizar
su Periodo de Producción, de acuerdo con las Buenas Prácticas de la Industria del
Petróleo y las siguientes estipulaciones:

22.1. Constitución: Al concluir el primer Año Calendario transcurrido a partir del
Mes en el cual EL CONTRATISTA inició la producción comercial y regular de
Hidrocarburos de un Área de Producción, y continuamente a partir de entonces, EL
CONTRATISTA llevará en su contabilidad un registro especial denominado Fondo de
Abandono para adelantar el programa de Abandono. Para garantizar la disponibilidad
de los recursos financieros necesarios, EL CONTRATISTA establecerá un encargo
fiduciario, una garantía bancaria, u otro instrumento aceptado por LA ANH. En uno u
otro caso los términos y condiciones del instrumento que se acuerde serán
determinados por las Partes dentro del Año inmediatamente anterior a la fecha en la
cual debe constituirse el Fondo de Abandono. En caso de no llegarse a un acuerdo,
de todos modos EL CONTRATISTA constituirá una garantía bancaria en los términos
de esta cláusula.

22.2. Valor del Fondo de Abandono: El valor del Fondo de Abandono al final de
cada Año Calendario será el que resulte de aplicar la fórmula siguiente:

24
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS
Ama = (Pan + Rin) X Cab

donde:

Ama €s el valor del Fondo de Abandono que EL CONTRATISTA debe registrar
para cada Área de Producción, al finalizar cada Año Calendario.

Pan es el volumen acumulado de Hidrocarburos producidos de cada Área de
Producción, desde el inicio de su producción hasta el 31 de diciembre del Año para el
cual se realiza el presente cálculo.

Rin son las reservas probadas de Hidrocarburos de cada Área de Producción,
expresadas en barriles de Hidrocarburos Líquidos, de acuerdo con el Plan de
Desarrollo y sus actualizaciones. Este valor incluye la producción acumulada (Pan)
más las reservas probadas remanentes.

Cas  esel costo estimado actualizado de las operaciones de Abandono de cada Área
de Producción. Cuando se trate de reajustes anuales, el Cas se reducirá en el valor de
los costos de Abandono ya ejecutados.

Todos los cálculos de producción y reservas de Hidrocarburos mencionados
anteriormente (Pan y Rim) se realizarán en barriles equivalentes de Hidrocarburos
Líquidos. Para el efecto las Partes convienen que la equivalencia será de cinco mil
setecientos (5.700) pies cúbicos de gas, a condiciones estándar, por un (1) Barril de
Hidrocarburos Líquidos.

Las variables de la fórmula serán revisadas y actualizadas anualmente por EL
CONTRATISTA con base en los desembolsos reales de las actividades de Abandono
realizadas y los volúmenes de producción y de reservas de Hidrocarburos.

Parágrafo 1: Para efectos de esta cláusula, son reservas probadas las
correspondientes a la definición adoptada por la autoridad competente de la
República de Colombia, conforme al marco regulatorio prevaleciente al momento del
cálculo,

Parágrafo 2: El cumplimiento de las obligaciones de que trata esta cláusula no

exime a EL CONTRATISTA de su obligación de llevar a cabo a su costo y riesgo
todas las operaciones de Abandono en cada Área de Producción.

25
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS
CAPÍTULO IV - CONDUCCIÓN DE LAS OPERACIONES

23. AUTONOMÍA: EL CONTRATISTA tendrá el control de todas las operaciones y
actividades que considere necesarias para una técnica, eficiente y económica
Exploración del Área Contratada y para la Evaluación y Producción de los
Hidrocarburos que se encuentren dentro de ésta. EL CONTRATISTA planeará,
preparará, realizará y controlará todas las actividades con sus propios medios y con
autonomía técnica y directiva, de conformidad con la legislación colombiana y
observando las Buenas Prácticas de la Industria del Petróleo. EL CONTRATISTA
desarrollará las actividades directamente o a través de subcontratistas.

Parágrafo: La autonomía de EL CONTRATISTA, de que trata esta cláusula, no
obsta para que las autoridades legítimamente constituidas, incluida LA ANH, ejerzan
plenamente sus facultades legales y reglamentarias en todos los asuntos de su
competencia, que en ninguna forma quedan limitados por virtud del presente
contrato.

24. OPERADOR: Cuando EL CONTRATISTA esté conformado por dos o más
empresas, se indicará cuál de ellas actuará como Operador. El Operador deberá ser
previamente aprobado por LA ANH.

Cuando se requiera más de dos operadores diferentes al mismo tiempo en este
contrato, se requerirá la aprobación previa por parte de LA ANH.

25. OPERADOR DESIGNADO: Sin perjuicio de que pueda ejercer la operación
directamente, EL CONTRATISTA podrá contratar a un tercero para que actúe como
Operador Designado siempre y cuando demuestre capacidad jurídica, técnica,
operacional y financiera de conformidad con los reglamentos de contratación de LA
ANH. El tercero designado por EL CONTRATISTA como operador no podrá actuar
como tal mientras LA ANH no lo haya autorizado.

Cuando el operador designado decida renunciar, EL CONTRATISTA deberá

comunicarlo a LA ANH con una anticipación mo menor de moventa (90) días
calendario.

26
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Cuando en cualquiera de las cláusulas de este contrato se haga referencia al
Operador se entenderá que se trata indistintamente de Operador y/o Operador
Designado.

Parágrafo: Cuando LA ANH tenga conocimiento de que el Operador o el Operador
Designado ha asumido conductas negligentes o contrarias a las Buenas Prácticas de
la Industria Petrolera en relación con el cumplimiento de las obligaciones objeto de
este contrato, dará aviso de ello a EL CONTRATISTA, quien dispondrá de un
término de noventa (90) días calendario contados a partir del requerimiento para
adoptar los correctivos del caso. Si vencido el mencionado término persiste el
comportamiento mencionado, LA ANH exigirá a EL CONTRATISTA el cambio de
operador. Si dentro de los sesenta (60) días siguientes a esta última exigencia EL
CONTRATISTA no ha cambiado de operador, esta circunstancia será causal de
incumplimiento del presente contrato.

26. OBTENCIÓN DE PERMISOS: EL CONTRATISTA está obligado a obtener,
por su propia cuenta y riesgo, todas las licencias, autorizaciones, permisos y demás
derechos procedentes conforme a la ley, necesarios para adelantar las operaciones
objeto del presente contrato.

27. SUBCONTRATISTAS: Para llevar a cabo las operaciones materia de este
contrato únicamente el Operador podrá, con observancia de la legislación
colombiana, celebrar contratos, a su propio costo y riesgo, para la obtención de
bienes y servicios, incluyendo asesorías técnicas, en el país o en el exterior.

El Operador llevará una relación actualizada de los contratos de obras, servicios y
suministros y la pondrá a disposición de LA ANH cuando así lo solicite. La relación
debe especificar, por lo menos, el nombre del proveedor, contratista o subcontratista,
el objeto, el valor y la duración del contrato.

28. MEDICIÓN DE LA PRODUCCIÓN: EL CONTRATISTA llevará a cabo la
medición, el muestreo y el control de calidad de los Hidrocarburos producidos y
mantendrá calibrados los equipos o instrumentos de medición, conforme a las
normas y métodos aceptados por las Buenas Prácticas de la Industria del Petróleo y a
las disposiciones legales y reglamentarias vigentes, practicando los análisis a que

27
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

haya lugar y realizando las correcciones pertinentes para la liquidación de los
volúmenes netos de Hidrocarburos recibidos y entregados a condiciones estándar.

EL CONTRATISTA adoptará todas las acciones necesarias para preservar la
integridad, confiabilidad y seguridad de las instalaciones y los equipos o instrumentos
de fiscalización. Además, conservará durante el término que establecen el Código de
Comercio y las demás normas pertinentes, los registros de calibración periódica de
tales equipos o instrumentos y de las mediciones diarias de la producción y consumo
de Hidrocarburos y fluidos en cada Campo Comercial para revisión de LA ANH y de
las autoridades competentes.

LA ANH tendrá el derecho de inspeccionar, en cualquier tiempo, los equipos de
medición instalados por EL CONTRATISTA y todas las unidades de medición en
general.

Parágrafo: Cuando dos o más campos de producción se sirvan de las mismas
instalaciones de producción, éstas deberán incluir un sistema de medición que
permita determinar la producción proveniente de cada uno de dichos campos.

29. DISPONIBILIDAD DE LA PRODUCCIÓN: Los Hidrocarburos producidos,
exceptuados los que hayan sido utilizados en beneficio de las operaciones de este
contrato y los que inevitablemente se desperdicien en estas funciones, serán
transportados por EL CONTRATISTA al Punto de Entrega. Los Hidrocarburos serán
medidos en el Punto de Fiscalización conforme al procedimiento señalado en la
cláusula 28 anterior y, basándose en esta medición, se determinarán los volúmenes
de regalías a que se refiere el Capítulo Y y los derechos de LA ANH previstos en el
Capítulo VI, así como los volúmenes que correspondan a EL CONTRATISTA.

A partir del Punto de Fiscalización, y sin perjuicio de las disposiciones legales que
regulen la materia, EL CONTRATISTA tendrá libertad de vender en el país o de
exportar los Hidrocarburos que le correspondan, o de disponer de los mismos a su
voluntad.

30. UNIFICACIÓN: Cuando un yacimiento económicamente explotable se extienda
en forma continua a otra u otras áreas contratadas, por fuera del Área Contratada,

28
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

EL CONTRATISTA, de acuerdo con LA ANH y con los demás interesados, deberá
poner en práctica, previa aprobación de la autoridad competente, un plan cooperativo
de explotación unificado, con sujeción a lo establecido en la legislación colombiana.

31. GAS NATURAL PRESENTE: El Gas Natural presente en cualquier área de
Evaluación o de Producción quedará sujeto a las siguientes disposiciones:

31.1. Restricción del desperdicio y utilización: EL CONTRATISTA estará
obligado a evitar el desperdicio del gas natural extraído de un campo y, de
conformidad con las disposiciones legales y reglamentarias vigentes sobre la materia,
antes del Punto de Fiscalización correspondiente podrá utilizarlo como combustible
para las operaciones, como fuente de energía para la máxima recuperación final de
las reservas de Hidrocarburos, o confinarlo en los mismos yacimientos para utilizarlo
en estos fines durante la vigencia del contrato.

31.2. Gas Natural asociado: En caso de que EL CONTRATISTA descubra uno o
varios campos comerciales con Gas Natural asociado, deberá presentar a LA ANH
dentro de los tres (3) años siguientes al inicio de la producción de cada Campo
Comercial, un proyecto para la utilización del Gas Natural asociado. Si EL
CONTRATISTA no cumpliere esta obligación, LA ANH podrá disponer gratuitamente
del Gas Natural asociado proveniente de tales campos, con sujeción a las
disposiciones legales vigentes.

32. DAÑOS Y PÉRDIDAS DE LOS ACTIVOS: Todos los costos y/o gastos
necesarios para reemplazar o reparar daños o pérdidas de bienes o equipos ocurridos
por fuego, inundaciones, tormentas, accidentes u otros hechos similares serán a
riesgo y a cargo de EL CONTRATISTA, el cual informará a LA ANH sobre las
pérdidas o daños sucedidos a la mayor brevedad posible después de ocurrido el
hecho.

33. SEGUIMIENTO E INSPECCIONES: LA ANH tendrá los derechos y EL

CONTRATISTA tendrá las obligaciones siguientes, relacionadas con el seguimiento a
los contratos y las inspecciones realizadas por LA ANH y/o sus agentes:

29
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

33.1. Visitas al área contratada: Durante la vigencia de este contrato LA ANH, a
su riesgo, en cualquier tiempo y por los procedimientos que considere apropiados,
podrá visitar el Área Contratada para inspeccionar y hacer el seguimiento de las
actividades de EL CONTRATISTA y de los subcontratistas, directamente
relacionadas con este contrato, para asegurarse de su cumplimiento. Así mismo
podrá verificar la exactitud de la información recibida.

Cuando el inspector detecte fallas O irregularidades cometidas por EL
CONTRATISTA, el inspector podrá formular observaciones que deberán ser
respondidas por EL CONTRATISTA, mediante escrito y en el plazo señalado por LA
ANH.

EL CONTRATISTA, a su costo, pondrá a disposición del representante de LA ANH
las facilidades de transporte, alojamiento, alimentación y demás servicios en igualdad
de condiciones a las suministradas a su propio personal, de ser necesario.

33.2. Delegación: LA ANH podrá delegar el seguimiento y la inspección de las
operaciones en el Área Contratada, con el propósito de asegurar que EL
CONTRATISTA esté cumpliendo las obligaciones contraídas bajo los términos de
este contrato, la legislación colombiana y las Buenas Prácticas de la Industria del
Petróleo.

Parágrafo: La ausencia de actividades de seguimiento e inspección por parte de LA
ANH de ninguna manera exime a EL CONTRATISTA del cumplimiento de las
obligaciones contraídas en virtud de este contrato ni implica una reducción de las
mismas.

34. PROGRAMAS EN BENEFICIO DE LAS COMUNIDADES: EL CONTRATISTA
deberá incluir en el Plan de Exploración, en el Plan de Desarrollo y en cada Programa
Anual de Operaciones un capítulo con los programas que adelantará en beneficio de
las comunidades ubicadas en las áreas de influencia del proyecto. Este plan deberá
ajustarse a los términos y condiciones que determine LA ANH, de acuerdo con lo
estipulado en el numeral 5.7. del artículo 59 del Decreto Ley 1760 de 2003. Mientras
LA ANH determina los términos y condiciones aplicables a estos programas EL
CONTRATISTA someterá estos últimos a LA ANH para su aprobación.

30
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Estas actividades se entenderán por convenidas una vez LA ANH se pronuncie en
este sentido dentro de los tres (3) meses siguientes al recibo del respectivo plan o
programa a que se refiere la presente cláusula. De ser el caso, EL CONTRATISTA
atenderá las sugerencias razonables comunicadas por LA ANH, las cuales deberán
ser incluidas en sus planes y programas. Una vez LA ANH verifique la inclusión de
sus sugerencias, dará por convenidas las actividades respectivas. De no pronunciarse
LA ANH dentro del término estipulado anteriormente, EL CONTRATISTA podrá
adelantar los programas en beneficio de las comunidades incluidos en su propuesta
inicial.

CAPÍTULO V — REGALÍAS Y OTRAS OBLIGACIONES GENERALES

35. REGALÍAS: EL CONTRATISTA pondrá a disposición de LA ANH, en el Punto
de Entrega, el porcentaje de la producción de Hidrocarburos establecido en la ley
correspondiente a las regalías. El recaudo de las regalías se hará en especie o en
dinero, según lo determine LA ANH.

35.1. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en
especie, EL CONTRATISTA entregará a LA ANH la cantidad de Hidrocarburos
correspondiente, para lo cual las Partes acordarán el procedimiento para la
programación de entregas y demás aspectos necesarios.

En todo caso, LA ANH dispondrá de un (1) Mes para retirar dicha cantidad. Vencido
este término sin que LA ANH haya retirado el volumen correspondiente a las
regalías, y si hay disponibilidad de almacenamiento en las facilidades de EL
CONTRATISTA, éste se obliga a almacenar los Hidrocarburos hasta por tres (3)
meses consecutivos. En este caso, LA ANH reconocerá una tarifa de almacenamiento
que, para cada caso, será acordada entre las Partes. De no haber acuerdo, esta tarifa
será definida por el Ministerio de Minas y Energía, o por la entidad que regule el
transporte de Hidrocarburos en el país. Al término de este último plazo, EL
CONTRATISTA podrá comercializar tal volumen, de acuerdo con el numeral 35.3.

Si no hay disponibilidad de almacenamiento, EL CONTRATISTA podrá continuar
produciendo y disponer del volumen de regalías, acreditando a LA ANH, para su

31
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

entrega posterior, el volumen correspondiente a las regalías que LA ANH tenía
derecho a retirar y que ésta última no retiró.

Parágrafo: Una vez se haya ocupado un 80% de la capacidad de almacenamiento
del Área de Producción, EL CONTRATISTA podrá disponer del volumen
correspondiente y LA ANH lo podrá ir retirando a su conveniencia, a una tasa de
entrega compatible con la capacidad de producción del campo.

35.2, Recaudo en dinero: Cuando EL CONTRATISTA deba pagar las regalías en
dinero, entregará a LA ANH los montos correspondientes en los plazos señalados por
la ley o por la autoridad competente, o en los acordados por las partes, según sea el
caso. En caso de mora, EL CONTRATISTA pagará a LA ANH la cantidad necesaria
para cubrir el monto adeudado, los Intereses Moratorios correspondientes y los
gastos en que LA ANH haya incurrido para lograr el pago.

35.3. Comercialización del volumen de regalías: Cuando LA ANH lo considere
conveniente, y siempre que las disposiciones legales y reglamentarias lo permitan, EL
CONTRATISTA comercializará la porción de la producción de Hidrocarburos que
corresponde a las regalías y entregará a LA ANH el dinero proveniente de tales
ventas. Para este fin, las Partes convendrán los términos particulares de la
comercialización. En todo caso, EL CONTRATISTA hará su mejor esfuerzo para
comercializar dicha producción al precio más alto posible en los mercados disponibles.
LA ANH reconocerá a EL CONTRATISTA los costos directos y un margen razonable
de comercialización que deberá ser acordado entre las Partes. A falta de acuerdo
aplicará el mecanismo de peritaje dispuesto en la cláusula 74.

35.4. Pago de participaciones: LA ANH será la única responsable de efectuar los
pagos que, por concepto de participaciones por regalías, correspondan a las
entidades beneficiarias señaladas en la ley.

36. PRECIOS PARA ABASTECIMIENTO INTERNO: Cuando EL CONTRATISTA
sea requerido para vender su crudo para atender las necesidades de refinación para
el abastecimiento interno, los precios se calcularán con base en el precio
internacional, en la forma establecida en la Resolución NO 18-1709 del 23 de

32
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

diciembre de 2003 proferida por el Ministro de Minas y Energía, o en cualquier
disposición legal o reglamentaria que la modifique o sustituya.

37. BIENES Y SERVICIOS NACIONALES: En igualdad de condiciones
competitivas de calidad, oportunidad y precio, EL CONTRATISTA dará preferencia a
los oferentes de bienes y servicios de origen nacional.

CAPÍTULO VI - DERECHOS CONTRACTUALES DE LA ANH

38. DERECHOS POR EL USO DEL SUBSUELO: El uso del subsuelo por parte de
EL CONTRATISTA causará a favor de LA ANH los siguientes derechos:

38.1. En áreas en Exploración: Por cada fase, EL CONTRATISTA reconocerá y
pagará a LA ANH un derecho por unidad de superficie, nominado en dólares de los
Estados Unidos de América, según lo establecido en el numeral D.1 del anexo D. Este
pago se hará dentro del Mes siguiente al inicio de la respectiva fase,

38.2. Áreas de Evaluación y de Producción: EL CONTRATISTA reconocerá y
pagará a LA ANH un derecho por unidad de producción de su propiedad, cuyo
monto económico, nominado en dólares de los Estados Unidos de América, será el
que se define en el numeral D.1 del anexo D. Este pago se hará por semestre
calendario vencido, dentro del primer mes del semestre siguiente.

Parágrafo: La producción de gas natural destinada a las operaciones de reinyección
o de otros procesos directamente relacionados con la producción del mismo
yacimiento del cual se extrae, no causará el pago por derechos de producción a que
se refiere el presente numeral.

39. DERECHO POR PRECIOS ALTOS: EL CONTRATISTA entregará a LA ANH
un derecho económico por precios altos sobre la producción de su propiedad, en
especie o en dinero a elección de LA ANH, como se define en el numeral D.2 del
anexo D.

40. DERECHO ECONÓMICO COMO PORCENTAJE DE PARTICIPACIÓN EN LA
PRODUCCIÓN: Cuando se haya pactado, EL CONTRATISTA pagará a LA ANH, a

título de derecho económico por participación en la producción, el porcentaje de la
33
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

producción total, después de regalías, establecido en el numeral D.3. del anexo D.
Sobre esta participación no se causarán los derechos económicos de que tratan las
cláusulas 38 y 39. Durante la prórroga del Periodo de Producción los derechos por
uso del subsuelo y por precios altos de que tratan las cláusulas 38 y 39,
respectivamente, solamente se causarán sobre el volumen de EL CONTRATISTA,
después de haber restado el derecho de participación señalado en este numeral.

41. DERECHOS ECONÓMICOS EN PRUEBAS DE PRODUCCIÓN: Los
Hidrocarburos Líquidos obtenidos como resultado de las pruebas de producción
realizadas por EL CONTRATISTA también causarán los derechos de que tratan las
cláusulas anteriores.

42. PARTICIPACIÓN EN LA PRODUCCIÓN DURANTE LA PRÓRROGA DEL
PERIODO DE PRODUCCIÓN: En todos los casos de prórroga del Periodo de
Producción, EL CONTRATISTA reconocerá y pagará a LA ANH, a título de derecho
de participación en la producción, una suma equivalente al diez por ciento (10%) del
valor de la producción de Hidrocarburos Líquidos livianos en el Punto de Entrega, o
cinco por ciento (5%) en el caso de Gas Natural no asociado o Hidrocarburos Líquidos
Pesados - con gravedad API menor o igual a quince grados (15%) -, obtenida por EL
CONTRATISTA a partir de la fecha de vencimiento de la duración inicial del Periodo
de Producción y valorizada en el Punto de Fiscalización, después de descontar el
porcentaje correspondiente a las regalías y a los Derechos Económicos como
porcentaje de participación en la producción de que trata la cláusula 40. Sobre esta
participación no se causarán los derechos económicos de que tratan las cláusulas 38
y 39.

Parágrafo: Durante la prórroga del Periodo de Producción los derechos por uso del
subsuelo, por precios altos y otros derechos de LA ANH, solamente se causarán
sobre el volumen de EL CONTRATISTA después de haber restado los derechos de
participación señalados en esta cláusula.

43. TRANSFERENCIA DE TECNOLOGÍA: Para apoyar el fortalecimiento

institucional y sectorial, EL CONTRATISTA se compromete a realizar a su cargo y a
su costa programas de investigación, capacitación, educación y apoyar el programa

34
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

de becas de LA ANH, cuyos objetivos, términos, condiciones y beneficiarios
determine LA ANH, durante la vigencia del contrato.

Todos los costos de los programas de investigación, capacitación, educación y apoyo
al programa de becas de LA ANH, hasta el límite establecido en esta cláusula, con
excepción de los laborales, que tengan lugar con ocasión del cumplimiento de la
obligación de hacer de EL CONTRATISTA en virtud de esta cláusula, serán
asumidos en un ciento por ciento (100%) por EL CONTRATISTA. En ningún caso,
EL CONTRATISTA asumirá costo alguno laboral de los beneficiarios de la
investigación, capacitación, educación y becas,

Para dar cumplimiento a la obligación de hacer, prevista en esta cláusula, en cada
una de las fases del Período de Exploración y sus prórrogas EL CONTRATISTA se
compromete a realizar y costear programas de investigación, capacitación, educación
y el programa de becas de LA ANH hasta por un valor del veinticinco por ciento
(25%) del monto que resulte de multiplicar el número de hectáreas y fracción de
hectárea del área contratada, por el valor que se presenta en la tabla del numeral
D.1. del anexo D. Este cálculo se hará al inicio de cada fase, incluida la primera.
Respecto de las Áreas de Producción, la obligación de hacer prevista en esta cláusula
será de hasta por un valor del diez por ciento (10%) del monto del derecho por el
uso del subsuelo de que trata la cláusula 38 (numeral 38.2), por cada Año
Calendario.

En ningún caso, se le exigirá a EL CONTRATISTA que la obligación de hacer
prevista en esta cláusula exceda la suma de cien mil dólares de los Estados Unidos de
América (US$100.000.00) constantes del año 2004 por fase o por Año Calendario,
según corresponda. El cálculo del valor nominal en dólares corrientes de este límite
máximo se hará para cada año teniendo en cuenta el índice de precios al consumidor
publicado por el Departamento del Trabajo de los Estados Unidos de América para el
final del mes de junio del año inmediatamente anterior,

El cumplimiento de la obligación se hará exigible a partir del Mes siguiente al inicio

de la respectiva fase o de cada Año Calendario, según corresponda, de conformidad
con el cálculo que para el efecto haga LA ANH.

35
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Parágrafo: EL CONTRATISTA podrá cumplir esta obligación mediante un tercero
designado de común acuerdo entre las Partes, o adhiriéndose como fideicomitente a
un patrimonio autónomo de administración y pagos que para el efecto se constituya.

CAPÍTULO VII - INFORMACIÓN Y CONFIDENCIALIDAD

44. SUMINISTRO DE INFORMACIÓN TÉCNICA: EL CONTRATISTA mantendrá
oportuna y permanentemente informada a LA ANH sobre el progreso y resultados de
las operaciones. Por consiguiente, además de los documentos requeridos en otras
cláusulas de este contrato, EL CONTRATISTA entregará a LA ANH, a medida que
se vaya obteniendo y antes de la fecha de vencimiento de cada uno de las fases del
Periodo de Exploración y por Año Calendario durante el Período de Producción, toda
la información de carácter científico, técnico y ambiental, obtenida en cumplimiento
de este contrato. Esta información de Exploración y Producción será entregada a LA
ANH de acuerdo con el Manual de Suministro de Información vigente al momento de
la entrega.

45. CONFIDENCIALIDAD DE LA INFORMACIÓN: Las Partes acuerdan que
todos los datos e información producidos, obtenidos o desarrollados como resultado
de las operaciones de este contrato se consideran estrictamente confidenciales
durante los cinco (5) años calendario siguientes contados a partir de la finalización
del Año Calendario en el cual se hubieren producido, obtenido o desarrollado; o hasta
la terminación del contrato; o al momento de la devolución parcial de área en cuanto
a la información adquirida en las áreas devueltas, lo primero que ocurra.

Para las interpretaciones basadas en los datos obtenidos como resultado de las
operaciones de este contrato, este plazo será de veinte (20) años calendario
contados a partir de la fecha de la obligación de entrega a LA ANH; o hasta la
terminación del contrato, o al momento de la devolución parcial de áreas en cuanto a
la información adquirida en las áreas devueltas, lo primero que ocurra.

Esta estipulación no se aplicará a los datos o información que las Partes deban
proporcionar de acuerdo con las disposiciones legales y reglamentarias vigentes, ni a
los que requieran sus filiales, consultores, contratistas, auditores, asesores legales,
entidades financieras y autoridades competentes con jurisdicción sobre las Partes o

36
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

sus filiales, o por normas de cualquier bolsa de valores en la cual las acciones de EL
CONTRATISTA o sociedades vinculadas se encuentren registradas; sin embargo,
deberá comunicar la entrega de la información a la otra Parte.

Las restricciones a la divulgación de información no impedirán que EL
CONTRATISTA suministre datos o información a compañías interesadas en una
eventual cesión de derechos con relación al Área Contratada, y siempre que dichas
compañías suscriban el correspondiente acuerdo de confidencialidad que dé
cumplimiento a lo estipulado en esta cláusula.

LA ANH se compromete a no entregar a terceros información o dato alguno obtenido
como resultado de las operaciones adelantadas por EL CONTRATISTA, dentro del
periodo de confidencialidad establecido, excepto cuando sea necesario para cumplir
alguna disposición legal aplicable a LA ANH, o en el desarrollo de sus funciones. En
los demás casos, dentro del período de confidencialidad LA ANH requerirá la
autorización previa de EL CONTRATISTA.

46. DERECHOS SOBRE LA INFORMACIÓN: Transcurrido el tiempo de
confidencialidad que determina la cláusula anterior, se entiende que EL
CONTRATISTA transfiere a LA ANH todos los derechos sobre todos los datos y sus
interpretaciones, sin que por ello EL CONTRATISTA pierda el derecho a utilizar
dicha información. Desde este momento LA ANH podrá disponer de esa información
libremente.

47. INFORMACIÓN AMBIENTAL Y SOCIAL: EL CONTRATISTA mantendrá
oportuna y permanentemente informada a LA ANH sobre el avance de los trámites
ambientales, incluyendo todo cuanto se relacione con: el inicio de los mismos; la
obtención de las respectivas licencias, permisos y demás pronunciamientos de fondo;
el inicio de trámites administrativos sancionatorios; y la imposición de medidas
preventivas y sanciones. Así mismo, EL CONTRATISTA informará oportunamente
sobre cualquier dificultad que se presente en el curso de estos trámites y que pueda
tener incidencia en el cumplimiento de los plazos previstos.

48. INFORME EJECUTIVO SEMESTRAL: Además de la información a que se
refieren otras cláusulas de este contrato, el Manual de Suministro de Información, y

37
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

de la exigida por la legislación colombiana, EL CONTRATISTA entregará a LA ANH,
para cada semestre calendario, la información básica y resumida de todos los asuntos
de interés, tales como, pero no limitadas a: prospectividad; Operaciones de
Exploración, Evaluación o Producción; reservas -producción actual y pronostico;
ejecución y proyecciones para el Año Calendario siguiente; personal y seguridad
industrial; ambiente y comunidades; y contenido nacional en la contratación, entre
otros.

Estos informes se entregarán dentro de los sesenta (60) días calendario siguientes al
final de cada semestre calendario. El informe del segundo semestre será el Informe
Anual de Operaciones.

49. REUNIONES INFORMATIVAS: En cualquier momento durante la vigencia de
este contrato LA ANH podrá citar a EL CONTRATISTA a reuniones informativas.

CAPÍTULO VIII — GARANTÍAS, RESPONSABILIDADES Y SEGUROS

50. GARANTÍA DE CUMPLIMIENTO: EL CONTRATISTA deberá otorgar a favor
de LA ANH, en la forma, términos y condiciones previstos en el contrato, una
garantía que asegure el cumplimiento y la correcta ejecución de todas las
obligaciones de cada fase del Periodo de Exploración y del Programa Exploratorio
Posterior, si lo hay, y las demás actividades inherentes a tales obligaciones, así como
para garantizar el pago de las multas que se impongan por el incumplimiento del
contrato. La ejecución de esta garantía no exonera al EL CONTRATISTA del pago
de todos los perjuicios que ocasione el incumplimiento o la incorrecta ejecución del
contrato y, por tanto, estos pagos podrán ser acumulativos.

50.1. Forma de la garantía de cumplimiento: EL CONTRATISTA establecerá,
a su propio costo, una o varias cartas de crédito “stand-by”, de carácter incondicional
e irrevocable, y pagaderas a la vista, con un banco o una institución financiera
legalmente establecida en Colombia. EL CONTRATISTA podrá presentar otro
instrumento y/o institución, el (los) cual(es) deberá(n) ser previamente aceptado(s)
por LA ANH.

38
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

50.2. Monto de las garantías: El CONTRATISTA otorgará las garantías
correspondientes a cada fase del Periodo de Exploración o del Programa Exploratorio
Posterior, según sea el caso, por un porcentaje del valor estimado del presupuesto de
la fase del Programa Exploratorio o del Programa Exploratorio Posterior, según sea el
caso, no inferior al diez por ciento (10%) que aplica ordinariamente a las áreas
asignadas directamente, nominado en dólares de los Estados Unidos de América y
pagadero en pesos colombianos, según se estipula en el anexo E. En ningún caso el
valor de la garantía para cada fase podrá ser inferior a cien mil dólares de los Estados
Unidos de América (USD $1.00.000).

50.3. Entrega de la garantía de cumplimiento: El CONTRATISTA entregará a
LA ANH la garantía de que trata esta cláusula, conforme a los términos esenciales
del formato contenido en el anexo E, con una antelación no menor de ocho (8) días
calendario a la fecha de inicio de cada fase del Periodo de Exploración o del
Programa Exploratorio Posterior, según sea el caso. Para la primera fase EL
CONTRATISTA hará entrega de la garantía dentro de los quince (15) días
calendario, siguientes a la fecha de firma del contrato. Si por razones ajenas a la
voluntad de EL CONTRATISTA, debidamente sustentadas, éste no pudiere entregar
las garantías a LA ANH en el plazo estipulado anteriormente, a solicitud de EL
CONTRATISTA, LA ANH podrá aplazar la fecha de entrega.

Parágrafo: Conforme a lo establecido en la cláusula 60 (Condiciones resolutorias
previas), en caso que EL CONTRATISTA no entregue en el término establecido, la
garantía de cumplimiento o las prórrogas a la misma solicitadas por LA ANH para
asegurar el cumplimiento de las obligaciones exigidas en este contrato, LA ANH
podrá resolver el contrato.

50.4, Vigencia de las garantías: Todas y cada una de las garantias tendrán
vigencia durante el plazo (total o parcial) de la fase cuyas obligaciones se estén
garantizando y, como mínimo, seis (6) meses más. En caso de prórrogas de plazos
contractuales, o para completar el plazo remanente de una fase, las garantías
deberán igualmente ser prorrogadas o sustituidas por otras del mismo valor, con una
vigencia mínima igual al tiempo de la prórroga o del término restante de la fase en
curso y seis (6) meses más.

39
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

50.5. Rechazo de las garantías: LA ANH rechazará las garantías otorgadas por
EL CONTRATISTA cuando a su criterio éstas no cumplan con los requisitos que se
establecen en esta cláusula. LA ANH informará su rechazo a EL CONTRATISTA y
devolverá las garantías presentadas. A partir de dicho aviso, EL CONTRATISTA
tendrá un plazo de quince (15) días calendario para corregir la garantía. Si no se
corrige, las garantías que sean rechazadas se entenderán como no entregadas para
efectos de lo previsto en el parágrafo del numeral 50.3.

50.6. Efectividad de las garantías: LA ANH hará efectivas las garantías cuando
EL CONTRATISTA incumpla en todo o en parte alguna las obligaciones
garantizadas, sin perjuicio del cumplimiento de las demás obligaciones contraídas. El
pago de la(s) carta(s) de crédito 'stand-by” no exonera a EL CONTRATISTA de su
obligación de indemnizar adicionalmente los daños y perjuicios que su incumplimiento
hubiere ocasionado. LA ANH se reserva el derecho de acudir a los mecanismos de
solución de controversias cuando sea necesario para cubrir el monto de las
indemnizaciones.

51. RESPONSABILIDADES DE EL CONTRATISTA: El contratista asumirá, por su
propia cuenta, entre otras, las siguientes responsabilidades:

51.1. Responsabilidad laboral: Para todos los efectos legales, EL CONTRATISTA
actúa como único empleador de los trabajadores que contrate para el desarrollo de
las actividades propias de este contrato y, en consecuencia, será responsable de las
obligaciones laborales que surjan de las respectivas relaciones o contratos de trabajo,
tales como pago de salarios y prestaciones sociales, aportes parafiscales, afiliación y
pago de cotizaciones o aportes por concepto de pensiones, salud y riesgos
profesionales al Sistema de Seguridad Social Integral conforme a la ley.

EL CONTRATISTA entrenará adecuada y diligentemente al personal colombiano que
se requiera para reemplazar al personal extranjero que EL CONTRATISTA considere

necesario para la realización de las operaciones de este contrato.

En todo caso, EL CONTRATISTA deberá dar cumplimiento a las disposiciones
legales que señalan la proporción de empleados y obreros nacionales y extranjeros.

40
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

51.2. Responsabilidad derivada de las operaciones: EL CONTRATISTA
llevará a cabo las operaciones materia de este contrato de manera diligente,
responsable, eficiente y adecuada técnica y económicamente. Se asegurará de que
todos sus subcontratistas cumplan los términos establecidos en este contrato, en las
leyes colombianas, y siguiendo las Buenas Prácticas de la Industria del Petróleo,

EL CONTRATISTA será el único responsable por los daños y pérdidas que cause con
ocasión de las actividades y operaciones derivadas de este contrato, incluso aquellos
causados por sus subcontratistas, quedando entendido que frente a LA ANH en
ningún momento será responsable por errores de criterio, o por pérdidas o daños que
no fueren resultado de culpa grave o dolo.

Cuando EL CONTRATISTA subcontrate, las obras y servicios subcontratados serán
ejecutados a su nombre, en razón de lo cual EL CONTRATISTA mantendrá su
responsabilidad directa por todas las obligaciones establecidas en el subcontrato y
derivadas del mismo, de las cuales no podrá exonerarse en razón de las
subcontrataciones.

LA ANH no asumirá responsabilidad alguna por daños y perjuicios causados a
terceros por EL CONTRATISTA, sus empleados, sus subcontratistas o los empleados
de estos últimos, en desarrollo de las operaciones objeto de este contrato.

51.3. Responsabilidad Ambiental: EL CONTRATISTA dará especial atención a la
protección del medio ambiente y al cumplimiento de la normatividad aplicable en
estas materias y a las Buenas Prácticas. Igualmente, adoptará y ejecutará planes de
contingencia específicos para atender las emergencias y reparar los daños, de la
manera más eficiente y oportuna.

En aquellas fases del contrato que involucren actividades cuyo desarrollo se sujeta al
otorgamiento de licencias, permisos, concesiones o autorizaciones ambientales, EL
CONTRATISTA deberá iniciar, ante las autoridades competentes y dentro de los
noventa (90) días calendario, siguientes al comienzo de la respectiva fase, todas las
actuaciones requeridas para el efecto.

41
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Se entenderá iniciado el trámite de solicitud de licencia ambiental cuando se presente
los siguientes documentos:

a) constancia de solicitud ante el MAVDT, del pronunciamiento sobre la necesidad de
elaboración del Diagnóstico Ambiental de Alternativas,

b) constancia de solicitud ante el Ministerio del Interior y de Justicia de certificación
de existencia de grupos étnicos en el área de influencia del proyecto, y

€) constancia de inicio de la elaboración del estudio de impacto ambiental o del plan
de manejo ambiental, según sea el caso.

El incumplimiento por parte de EL CONTRATISTA al plazo establecido en este
numeral o su falta de diligencia dentro de los trámites respectivos, impedirá a éste
invocar ante LA ANH retrasos en la obtención de las licencias, permisos, concesiones
o autorizaciones como fundamento para acceder a una prórroga o suspensión de las
obligaciones contenidas en la respectiva fase, y dará lugar a la declaratoria de
incumplimiento.

Cuando alguna actividad u Operación de Exploración requiera de permisos,
autorizaciones, concesiones o licencias ambientales, EL CONTRATISTA se abstendrá
de realizarlas mientras no obtenga tales permisos, autorizaciones, concesiones o
licencias. Sin la aprobación de los estudios de impacto ambiental y la expedición de
las licencias ambientales correspondientes u otros requisitos, EL CONTRATISTA no
podrá iniciar la producción.

Las sanciones y medidas preventivas adoptadas por la autoridad ambiental
competente contra EL CONTRATISTA por el incumplimiento de las obligaciones
ambientales a su cargo, serán causal de terminación del contrato por incumplimiento,
siempre que como resultado de las mismas pueda verse afectado el cumplimiento de
las obligaciones materia de ejecución de este contrato.

EL CONTRATISTA informará semestralmente a LA ANH sobre los aspectos
ambientales de las Operaciones que esté adelantando, de la aplicación de los planes
preventivos y de los planes de contingencia, y sobre el estado de las gestiones
adelantadas ante las autoridades ambientales competentes en materia de permisos,
autorizaciones, concesiones o licencias, según sea el caso,

42
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

52. PÓLIZA DE CUMPLIMIENTO DE OBLIGACIONES LABORALES: Dentro de
los quince (15) días siguientes a la iniciación de la primera fase, EL CONTRATISTA
constituirá una póliza de seguros que garantice el pago de los salarios, prestaciones e
indemnizaciones, y demás acreencias laborales por eventuales condenas judiciales
derivadas de reclamaciones de los trabajadores que haya contratado EL
CONTRATISTA, en su condición de único y verdadero empleador de los mismos,
para la ejecución de las actividades directamente derivadas de este contrato.

Ocho (8) días antes del inicio de cada fase subsiguiente del Período de Exploración, y
de cada año calendario durante el Período de Producción, el contratista renovará la
póliza o presentará una nueva en su reemplazo. La vigencia de la póliza no será
inferior al plazo de fase correspondiente y tres (3) años más, durante el período de
exploración, y de cuatro (4) años para cada renovación anual durante el Período de
Producción y, en todo caso, hasta tres (3) años contados a partir de la fecha prevista
para la terminación del contrato.

El valor asegurado será como mínimo del cinco (5%) del valor de la inversión anual
de cada fase exploratoria, o del diez por ciento (10%) de los costos totales anuales
estimados, para cada Año Calendario, a elección de EL CONTRATISTA, durante el
Período de Exploración; o del diez (10%) de los costos totales anuales del personal
destinado directamente a las Área de Producción, durante el Período de Producción,
para el primer año de la vigencia de la póliza o para cada año subsiguiente, a ser
ajustado en cada renovación.

53. SEGUROS: EL CONTRATISTA tomará todos los seguros requeridos por la ley
colombiana y cualquier otro seguro usual de acuerdo con las Buenas Prácticas de la
Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe cualquier
trabajo en desarrollo de este contrato, la obtención y mantenimiento en vigencia de
los seguros que considere necesarios. Los costos, que demande la contratación y
vigencia de estos seguros son por cuenta y responsabilidad de EL CONTRATISTA.

54. INDEMNIDAD: EL CONTRATISTA indemnizará, defenderá y mantendrá
indemne a LA ANH y a sus empleados y propiedades por cualquier reclama o acción
derivada de acciones u omisiones en el desarrollo y ejecución de este contrato por EL
CONTRATISTA sus directores, agentes, personal, empleados y representantes. EL

43
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

CONTRATISTA será el único responsable por los daños o pérdidas causadas a
terceros por acciones u omisiones de EL CONTRATISTA, sus directores, agentes,
personal, empleados y representantes en desarrollo y ejecución del contrato.

CAPÍTULO IX — DEVOLUCIÓN DE ÁREAS

55. DEVOLUCIONES OBLIGATORIAS DE ÁREAS: EL CONTRATISTA devolverá
las áreas de Exploración, de Evaluación y de Producción en todos los casos previstos
en este contrato como causales de devolución, bien por renuncia, por vencimiento de
los plazos, por los casos previstos en la cláusula 15 (numeral 15.1), por no llevar a
cabo las actividades de los correspondientes Programas de Trabajo o, en general, por
cualquier otra causa contractual que imponga a EL CONTRATISTA la obligación de
devolver áreas.

56. DEVOLUCIONES VOLUNTARIAS DE ÁREAS: En cualquier momento EL
CONTRATISTA podrá hacer devoluciones parciales del Área Contratada, siempre y
cuando no se afecte el cumplimiento de las obligaciones contraídas en virtud de este
contrato. Si tales devoluciones voluntarias se efectúan durante la vigencia del Periodo
de Exploración, se acreditarán para efectos de cualquier devolución obligatoria de
áreas.

57. DELINEACIÓN DE LAS ÁREAS DEVUELTAS: Las áreas devueltas por EL
CONTRATISTA comprenderán el menor número posible de bloques rectangulares
contiguos limitados por líneas en dirección norte-sur y este-oeste, siguiendo, en lo
posible, una rejilla similar a la formada por las planchas cartográficas del Instituto
Geográfico “Agustín Codazzi”, con coordenadas referidas al datum MAGNA-SIRGAS.

58. RESTAURACIÓN DE LAS ÁREAS DEVUELTAS: EL CONTRATISTA realizará
todas las actividades de Abandono necesarias y restaurará las áreas devueltas
conforme a lo dispuesto en la legislación colombiana y en este contrato.

59. FORMALIZACIÓN DE LAS DEVOLUCIONES DE ÁREAS: Toda devolución de
áreas realizada en desarrollo de este contrato se formalizará mediante acta firmada
por las partes. De no ser posible lo anterior, LA ANH la formalizará mediante acto
administrativo.

44
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

CAPÍTULO X — CONDICIONES RESOLUTORIAS, INCUMPLIMIENTO Y
MULTAS

60. CONDICIONES RESOLUTORIAS PREVIAS: En los casos en los que se
requiera del cumplimiento de condiciones previas al inicio de una fase o período, o
dentro de un plazo determinado posterior a la iniciación de una fase o período, LA
ANH podrá resolver el contrato si no se cumple la condición. Para el efecto, LA ANH
comunicará a EL CONTRATISTA, para que en un término de cinco (5) días
calendario dé las explicaciones del caso. Si EL CONTRATISTA no presenta una
justificación razonable, LA ANH resolverá el contrato y EL CONTRATISTA no tendrá
derecho a reclamo alguno,

61. PROCEDIMIENTO DE INCUMPLIMIENTO: En el evento en que durante la
ejecución del contrato se presente(n) incumplimiento(s) de la(s) obligaciones y
prestaciones a cargo de EL CONTRATISTA, las partes convienen recíprocamente
que se causarán multas y/o se dará lugar a la terminación del contrato, para lo cual

LA ANH agotará previamente el siguiente procedimiento:

Cuando exista algún incumplimiento contractual, LA ANH así lo informará a EL
CONTRATISTA mediante escrito en el que se dará cuenta del o de los hechos, las
pruebas que los acrediten o las razones de la vulneración de las estipulaciones
contractuales. Si dentro de los veinte (20) días hábiles siguientes al recibo de la
correspondiente comunicación EL CONTRATISTA no presenta objeción mediante
escrito motivado y debidamente soportado, se entenderá que acepta la existencia del
incumplimiento.

Si, por el contrario EL CONTRATISTA considera que no se presentó incumplimiento
o que se encuentra debidamente justificado, así lo expondrá en escrito motivado y
debidamente soportado dirigido a LA AHN dentro del mismo término señalado en el
parrafo precedente.

Una vez establecido el incumplimiento, si LA ANH considera que las razones que
llevaron al incumplimiento de EL CONTRATISTA son aceptables, este dispondrá de
sesenta (60) días para subsanar el mismo.

45
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Si LA ANH considera que las razones que llevaron al incumplimiento son
inaceptables, o que el mismo no se subsanó dentro del plazo otorgado para ese fin,
de manera discrecional y dependiendo de la gravedad del incumplimiento
determinará si impone multa o da por terminado el contrato de acuerdo con las
cláusulas siguientes.

62. MULTAS: Como apremio a EL CONTRATISTA, una vez establecido el
incumplimiento, LA ANH podrá imponer Multas que conminen a la satisfacción
oportuna, eficaz y eficiente de las obligaciones a cargo de EL CONTRATISTA.

En el evento que se opte por la imposición de Multas, éstas serán hasta por el monto
del valor de la actividad incumplida, cuando se trate de obligaciones con cuantía
determinada. Para el caso de obligaciones con valor indeterminado se causarán
multas de hasta cincuenta mil dólares de los Estados Unidos de América (US$
50.000) por la primera vez, hasta por el doble de la inicialmente impuesta por la
segunda vez, y así sucesivamente, doblando el valor del tope máximo de las multas
causadas, hasta ¡igualar el valor de la garantía.

Vencidos los términos señalados por LA ANH para el pago de Multas y/o el
cumplimiento de las respectivas obligaciones incumplidas por parte de EL
CONTRATISTA, sin que este haya cumplido las respectivas obligaciones, LA ANH
podrá dar por terminado el contrato y hacer efectiva la garantía.

CAPÍTULO XI — TERMINACIÓN

63. CAUSALES DE TERMINACIÓN: Este contrato terminará y cesarán los
derechos de EL CONTRATISTA, en cualquiera de los casos enunciados a
continuación:

a) Por renuncia de EL CONTRATISTA durante el Período de Exploración, en los
casos previstos en el numeral 4.1.1.

b) Por vencimiento del Periodo de Exploración, sin que EL CONTRATISTA hubiere
dado aviso de descubrimiento, conforme a la cláusula 13.

€) Por vencimiento del Periodo de Exploración, cuando EL CONTRATISTA hubiere
dado Aviso de Descubrimiento sin presentar el respectivo Programa de Evaluación
conforme a la cláusula 14.

46
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

d) Por renuncia de EL CONTRATISTA en cualquier tiempo del Período de
Producción.

€) Por vencimiento del plazo del Período de Producción.

En estos casos, terminarán los efectos del contrato respecto del Área de Producción
en la que se hubiere terminado el Periodo de Producción.

f) Por la aplicación de alguna de las causales de terminación unilateral previstas en
este contrato.

9) Por la declaración de terminación por incumplimiento de EL CONTRATISTA.

h) Por la ocurrencia de alguna de las causales de terminación obligatoria o
caducidad que ordene la ley.

i) En cualquier tiempo por mutuo acuerdo entre las Partes.

En los casos previstos en los literales f), y), y h), LA ANH hará efectiva la garantía de
que trata la cláusula 50, sin perjuicio de cualquier recurso o acción que decida
interponer.

64. TERMINACIÓN DEL CONTRATO POR VENCIMIENTO DEL PERÍODO DE
EXPLORACIÓN: Al vencimiento del Periodo de Exploración terminará el contrato si
no existe un Área de Producción, un Área de Evaluación o un Descubrimiento
realizado por EL CONTRATISTA en la última fase del Periodo de Exploración en el
Área Contratada. En este caso EL CONTRATISTA devolverá a LA ANH la totalidad
del Área Contratada, sin perjuicio del cumplimiento de las demás obligaciones, y
queda obligado a demostrar que en ella ha cumplido las obligaciones de Abandono,
acreditando que los pozos perforados han sido debidamente taponados y
abandonados, que las instalaciones de superficie han sido totalmente desmanteladas
y que ha realizado las labores de limpieza y restauración ambiental de conformidad
con la normatividad aplicable.

65. TERMINACIÓN VOLUNTARIA DEL PERIODO DE PRODUCCIÓN: En
cualquier momento durante el Periodo de Producción EL CONTRATISTA podrá dar
por terminado este contrato con respecto a cualquier Área de Producción, para lo
cual informará por escrito a LA ANH con una anticipación no inferior a tres (3)
meses, sin perjuicio del cumplimiento de las demás obligaciones.

47
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

66. TERMINACIÓN UNILATERAL: Unilateralmente, LA ANH podrá dectarar
terminado este contrato, en cualquier momento, en los siguientes casos:

a) Por iniciación de un proceso liquidatorio de EL CONTRATISTA, si es persona
jurídica.

b) Por embargo judicial de EL CONTRATISTA que afecte gravemente el
cumplimiento del contrato.

c) Cuando EL CONTRATISTA estuviere conformado por varias personas jurídicas
y/o naturales, las causales de los numerales anteriores se aplicarán cuando ellas
afecten gravemente el cumplimiento del contrato.

67. TERMINACIÓN POR INCUMPLIMIENTO: Son causales de terminación y/o
imposición de multas por incumplimiento:

a) No iniciar oportunamente el trámite de licenciamiento ambiental, según lo
dispuesto en el numeral 51.3 de la cláusula 51.

b) Ceder este contrato, total o parcialmente, sin dar cumplimiento a lo previsto en la
cláusula 75.

c) Suspender injustificadamente las Operaciones de Exploración durante más de seis
(6) meses continuos dentro de una misma fase.

d) Suspender injustificadamente las Operaciones de Evaluación y/o de Producción,
por un término mayor a la mitad del plazo del Programa de Evaluación en un Área de
Evaluación, o durante seis (6) meses consecutivos en un Área de Producción.

En estos casos, terminarán los efectos del contrato respecto del Área de Evaluación o
de Producción en la que se hubiere presentado la suspensión de las Operaciones.

€) Aprovechar indebidamente recursos y minerales que no hagan parte del objeto
de este contrato.

f) Omitir en los plazos establecidos, de manera injustificada, la entrega de
información técnica resultante de las Operaciones de Exploración, Evaluación,
Desarrollo o Producción.

9) Incumplir de manera injustificada cualquier otra obligación contraída por EL
CONTRATISTA en virtud y relacionada con el objeto de este contrato.

68. TERMINACIÓN OBLIGATORIA Y CADUCIDAD: LA ANH declarará la
terminación, la caducidad y la liquidación obligatoria de este contrato ante la
ocurrencia de las causales ordenadas por ministerio de la ley, tales como las previstas
en la Ley 418 de 1997, sucesivamente prorrogada y modificada por las leyes 548 de

48
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

1999 y 782 de 2002, ó en la Ley 40 de 1993, o en las leyes que las sustituyan o
reformen.

69. REVERSIÓN DE ACTIVOS: Cuando por cualquier causa terminen los derechos
y obligaciones operativas respecto de algún Área de Producción, EL CONTRATISTA
dejará en buen estado los pozos que en tal época sean productivos y las
construcciones y otras propiedades inmuebles, todo lo cual pasará gratuitamente a
LA ANH con tas servidumbres y bienes adquiridos para beneficio de la producción
hasta el Punto de Entrega, aunque tales bienes se encuentren fuera del Área de
Producción.

Respecto de los bienes muebles destinados exclusivamente al servicio de esa Área de
Producción, si la terminación tiene lugar por la causal d) de la cláusula 63, antes de
cumplirse los primeros diez (10) años del Período de Producción, EL CONTRATISTA
tendrá la obligación de ofrecérselos en venta por su valor en libros a LA ANH. Si en
el término de tres (3) meses, contados a partir de la fecha del ofrecimiento, LA ANH
no hubiere respondido afirmativamente, EL CONTRATISTA podrá disponer de ellos
libremente. Si la terminación tiene lugar transcurridos los primeros diez (10) años del
Período de Producción, tales bienes pasarán gratuitamente a LA ANH. En los demás
casos, estos bienes revertirán gratuitamente a LA ANH.

LA ANH establecerá cuales pozos, entre los que se encuentren en producción en tal
época, deberán ser abandonados y cuales continuarán en producción.

Cualquier desacuerdo respecto de la naturaleza y/o la destinación de los bienes será
sometido al procedimiento señalado en el Capítulo XII.

EL CONTRATISTA queda obligado a ceder a LA ANH, o a quien ella indique, la
licencia ambiental y los recursos económicos necesarios para atender las obligaciones
de Abandono. La aplicación de esta cláusula no implicará una sustitución patronal
entre EL CONTRATISTA y LA ANH.

69.1. Vehículos de financiación de proyectos: EL CONTRATISTA transferirá
gratuitamente a LA ANH, a la devolución del área o a la terminación del contrato
cuando una u otra tengan lugar transcurridos los primeros diez (10) años del Período de

49
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Producción, todos los derechos derivados de contratos bajo la modalidad de
financiamiento de proyectos tales como Leasing, de Construcción, Operación y
Reversión de bienes - BOT ("Build, Operate and Transfer"), BOMT ("Build, Operate,
Maintain and Transfer"), BOOT ("Build, Own, Operate and Transfer"), MOT ("Modernize,
Operate and Transfer") y similares, que a la terminación de los mismos establezcan la
obligación de transferir la propiedad de los bienes, equipos e instalaciones a EL
CONTRATISTA, cuando tales contratos hayan sido celebrados para el desarrollo del
Periodo de Producción de la respectiva área. En todo caso, en el evento que dichos
contratos se celebren por un plazo mayor al del Período de Producción, requerirán
previa autorización de LA ANH.

69.2. Inventarios: EL CONTRATISTA efectuará inventarios físicos de los equipos
y bienes concernientes a las Operaciones de Producción, con intervalos razonables,
por lo menos cada tres (3) años calendario, clasificándolos según sean de propiedad
de EL CONTRATISTA o de terceros, LA ANH tendrá el derecho de estar
representada cuando se efectúen tales inventarios. Para este efecto, EL
CONTRATISTA avisará a LA ANH con una antelación no inferior a quince (15) días
Calendario.

69.3. Disposición de los activos: EL CONTRATISTA podrá disponer en cualquier
tiempo de los bienes o equipos que se localicen hasta el Punto de Entrega y que no
sean indispensables para mantener las condiciones de producción existentes. No
obstante lo anterior, después de transcurridos diez (10) años del Periodo de
Producción de cada Área de Producción, o cuando se haya producido un ochenta por
ciento (80%) de sus reservas probadas, lo primero que ocurra, EL CONTRATISTA
requerirá la aprobación previa de LA ANH para efectuar tales disposiciones.

70. OBLIGACIONES POSTERIORES: Terminado este contrato por cualquier causa
y en cualquier tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus
obligaciones legales entre sí y frente a terceros así como las contraídas en este
contrato. Esto incluye, para EL CONTRATISTA, asumir la responsabilidad por
pérdidas y daños resultantes cuando el contrato haya sido terminado unilateralmente,
y cuando, por causas imputables a EL CONTRATISTA, haya lugar a indemnizaciones
y compensaciones de tipo legal.

50
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

71. ABANDONO: Sin perjuicio de lo señalado en el cláusula 69, en todos los casos
en que haya lugar a la devolución de áreas, tanto en tierra como costa-fuera, EL
CONTRATISTA programará y realizará todas las actividades de Abandono, de
conformidad con la legislación colombiana y observando las Buenas Prácticas de la
Industria del Petróleo.

71.1. Iniciación del Abandono: Dentro de los sesenta (60) días siguientes a la
fecha en que deba tener lugar la devolución de áreas de Exploración o de las Áreas
de Evaluación, EL CONTRATISTA iniciará el proceso de Abandono, a satisfacción de
LA ANH y de las demás autoridades competentes, el cual no podrá ser interrumpido
sin justificación.

71.2. Abandono de áreas de Producción: El Plan de Desarrollo de cada Área de
Producción incluirá el programa de Abandono correspondiente. Así mismo, en las
actualizaciones al Plan de Desarrollo de que trata la cláusula 20, EL CONTRATISTA
hará los ajustes necesarios al programa de Abandono.

72. LIQUIDACIÓN DEL CONTRATO: Dentro de los cuatro (4) meses siguientes a
la terminación de las actividades relativas a este contrato, las Partes liquidarán el
contrato, para lo cual suscribirán un acta de liquidación. Si dentro del plazo
anteriormente indicado las Partes no han realizado la liquidación o no han llegado a
un acuerdo sobre el contenido de la misma, LA ANH liquidará unilateralmente el
contrato, cuando disponga de toda la información necesaria para este efecto, y le
informará a EL CONTRATISTA sobre la existencia o no de obligaciones pendientes.

CAPÍTULO XII — SOLUCIÓN DE CONTROVERSIAS
73. INSTANCIA EJECUTIVA: Toda diferencia o desacuerdo que surja en
desarrollo del contrato, y en relación con el mismo, será solucionada por los
funcionarios de las Partes autorizados para el efecto,
Si en el término de treinta (30) días calendario, contados a partir del aviso escrito, el

desacuerdo aún no se ha resuelto, el asunto será sometido al más alto ejecutivo de
cada una de las Partes residente en Colombia, a fin de buscar una solución conjunta.

51
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Si dentro de los treinta (30) días calendario siguientes a la fecha en que una de las
Partes haya solicitado a la otra el sometimiento del desacuerdo a los ejecutivos antes
mencionados, las Partes llegaren a un acuerdo o decisión sobre el asunto en
cuestión, dentro de los quince (15) días calendario después de logrado dicho acuerdo
o decisión se suscribirá el acuerdo o la decisión adoptada.

74, INSTANCIA DE PERITAJE Y DE ARBITRAJE: Si dentro de los citados treinta
(30) días los más altos ejecutivos de las Partes (residentes en Colombia) no llegaren
a un acuerdo o decisión, o si dentro de los mencionados quince (15) días no
suscribieren el acuerdo o decisión adoptada, cualquiera de las Partes podrá acudir a
los mecanismos previstos en esta cláusula, según el caso, de la siguiente manera:

74.1. Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al
dictamen de expertos, designados así: uno principal por cada Parte y, un tercero
designado por los dos expertos principales. A falta de acuerdo entre éstos, y a
petición de cualquiera de las Partes, dicho tercero será nombrado por la asociación
de profesionales más afín al objeto de la controversia, que sea cuerpo técnico
consultivo del Gobierno Nacional y con sede en Bogotá D.C.

Una vez los expertos hayan sido nombrados:

a) Los expertos emitirán su concepto en un plazo de treinta (30) días a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de las
Partes. A solicitud de los expertos, las Partes pueden conceder una ampliación del
plazo inicial.

b) Las Partes entregarán toda información pertinente que los expertos puedan
considerar necesaria.

c) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

d) Los costos y gastos de los expertos técnicos serán pagados por partes iguales por
las Partes.

e) El concepto se emitirá por mayoría y será obligatorio para las Partes con los
efectos de una transacción.

74.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al
dictamen de expertos, quienes deberán ser contadores públicos titulados, designados
asf: uno por cada Parte y un tercero por los dos principales expertos. A falta de

52
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

acuerdo entre éstos, y a petición de cualquiera de las Partes, dicho tercero será
nombrado por la Junta Central de Contadores de Bogotá D.C. Una vez nombrados los
expertos, se procederá de manera similar a lo estipulado en el numeral anterior.

74.3. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre
las Partes sobre la calidad técnica, contable o legal de la controversia, ésta se
considerará de tipo legal.

74.4. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado con
el presente contrato, que no sea un desacuerdo técnico o contable, se resolverá por
medio de arbitraje.

El Tribunal de Arbitraje estará compuesto por tres (3) árbitros nombrados de común
acuerdo por las Partes. Si estas no llegaren a un acuerdo en el nombramiento de los
árbitros, éstos serán designados por el Centro de Arbitraje y Conciliación Mercantil de
la Cámara de Comercio de Bogotá D.C., previa solicitud presentada por cualquiera de
las Partes.

En todo caso, los árbitros deberán tener experiencia acreditada de más de cinco (5)
años en asuntos propios de la industria petrolera. El Tribunal deberá aplicar la
legislación sustancial colombiana vigente y su decisión será en derecho.

El arbitraje será conducido en idioma castellano.

74.5. Exclusión: De conformidad con lo estipulado en el parágrafo del numeral
4.2.1. de la cláusula 4, la falta de acuerdo entre las Partes para la extensión del
Periodo de Producción de cada Área de Producción no dará lugar a desacuerdo y no
se sujetará a los procedimientos establecidos en esta cláusula.

CAPÍTULO XIII — DISPOSICIONES VARIAS

75. DERECHOS DE CESIÓN: EL CONTRATISTA tiene derecho a ceder o
transferir total o parcialmente sus intereses, derechos y obligaciones emanados de
este contrato, con la previa autorización escrita de LA ANH, a otra compañía,
consorcio o unión temporal, que tenga la capacidad financiera, la competencia

53
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

técnica, las habilidades profesionales y la capacidad jurídica necesarias para actuar
en Colombia.

75.1. Procedimiento: Para tal efecto EL CONTRATISTA elevará la solicitud escrita
a LA ANH, con indicación de los elementos esenciales de la negociación, tales como
el nombre del posible cesionario, la información sobre sus capacidades legal,
financiera, técnica y operacional, el valor de los derechos y obligaciones a ceder, el
alcance de la operación, etc.

Dentro de los sesenta (60) días hábiles siguientes al recibo de la solicitud presentada
en forma completa, LA ANH ejercerá su facultad discrecional de analizar la
información suministrada por EL CONTRATISTA, luego de lo cual adoptará su
determinación sin que esté obligada a motivarla.

En el caso de que cualquiera de las empresas que conforman la Parte
CONTRATISTA adelante procesos de fusión, escisión, absorción o transformación
societaría de otra índole, bastará con informar oportunamente a LA ANH, sin
perjuicio de la información que pudieran requerir otras autoridades colombianas.

LA ANH se reserva el derecho de evaluar las nuevas condiciones de EL
CONTRATISTA o de cualquiera de las empresas que lo conforman, en cuanto a
capacidad financiera, competencia técnica, habilidades profesionales y capacidad
jurídica necesarias para actuar, y podrá requerir el otorgamiento de garantías.

Parágrafo: Cuando las cesiones se den a favor de compañías que controlan o
dirigen a EL CONTRATISTA, o a una cualquiera de las compañías que la integran o
las filiales o subsidiarias de éstas, o entre compañías que conforman un mismo grupo
económico, si LA ANH no da respuesta en el plazo establecido, se entenderá que la
respectiva cesión ha sido autorizada, siempre y cuando el cesionario cumpla con los
requisitos mínimos reglamentarios.

76. FUERZA MAYOR Y HECHOS DE TERCEROS: Para efectos de este contrato,

Fuerza Mayor es el imprevisto a que no es posible resistir, como una ley, un acto de
autoridad, un naufragio, un terremoto o similares; y, Hecho de Terceros es el

54
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

irresistible, jurídicamente ajeno a la Parte que lo alega, como una guerra, un acto
malintencionado de terceros, o similares.

Para efectos de este contrato, tanto la Fuerza Mayor como los Hechos de Terceros,
se considerarán eximentes de responsabilidad y suspenderán el cumplimiento de las
obligaciones no financieras afectadas por estas circunstancias, siempre y cuando
constituyan una causa fuera del control de la parte afectada, y la Parte que recibe el
aviso acepte la irresistibilidad y el carácter de impedimento para el cumplimiento de
las obligaciones contractuales del hecho alegado.

El cumplimiento de las obligaciones de este contrato se suspenderá durante todo el
tiempo en que cualquiera de las Partes esté en imposibilidad de cumplirlas, total o
parcialmente, por circunstancias constitutivas de Fuerza Mayor o Hechos Trresistibles
de Terceros.

La presencia de Fuerza Mayor y/o de Hechos Irresistibles de Terceros se reconocerá
como sigue:

76.1. Aviso: Cuando alguna de las Partes se vea afectada por alguna de tales
circunstancias, dará aviso a la otra dentro de los quince (15) días calendario
siguientes, invocando esta cláusula y entregando las justificaciones apropiadas,
especificando la naturaleza de las circunstancias que se presentan, la forma como se
afecta el cumplimiento de obligaciones, el periodo estimado de impedimento de las
actividades y cualquier otra información que permita demostrar la ocurrencia del
hecho, su irresistibilidad y sus efectos.

76.2. Aceptación y suspensión temporal de obligaciones: Dentro de los
veinte (20) días hábiles siguientes al recibo del aviso, la Parte no afectada responderá
por escrito aceptando o no la circunstancia eximente de responsabilidad. Con esta
aceptación se suspenderán los plazos para el cumplimiento de las obligaciones
afectadas. En este caso, la suspensión tendrá lugar a partir del momento en que
ocurrió el hecho invocado como causal de exoneración.

Si la Parte no afectada no responde dentro de este plazo, se entenderá
provisionalmente aceptada la ocurrencia de la causal invocada y quedará suspendido

55
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

el cumplimiento de la obligación afectada hasta que la parte no afectada se
pronuncie. La suspensión sólo interrumpe el cumplimiento de las obligaciones
afectadas.

76.3. Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del
Mes siguiente a la desaparición del hecho invocado como causal. En este caso
informará a la otra Parte dentro de los veinte (20) días calendario siguientes.

La Parte obligada al cumplimiento de la obligación hará sus mejores esfuerzos para
cumplirla dentro de los términos y condiciones acordados por las Partes.

76.4, Restitución de plazos: Cuando la suspensión impida el cumplimiento de las
Operaciones, y tal impedimento se prolongue por más de dos (2) meses
consecutivos, LA ANH reconocerá la totalidad del plazo contractual que faltaba al
inicio de la suspensión, para la terminación la respectiva fase o período, sin perjuicio
de que EL CONTRATISTA deba prorrogar la garantía existente o constituir una nueva,
en los términos de la cláusula 50.

Parágrafo: Para los efectos del presente contrato, el invierno normal o los trámites
de licenciamiento ambiental no constituirán causal de exoneración a título de fuerza
mayor o caso fortuito respecto a la obligación de perforación del pozo, mientras tales
situaciones sean previsibles por EL CONTRATISTA.

77. IMPUESTOS: EL CONTRATISTA se somete a la legislación tributaria
colombiana.

78. MONEDA: Todos los pagos que EL CONTRATISTA deba hacer en favor de
LA ANH, en virtud de este contrato, serán realizados en dólares de los Estados
Unidos de América, cuando así lo permitan las normas cambiarias, o en pesos
colombianos y en el banco que LA ANH designe para tal fin. El CONTRATISTA
podrá hacer pagos en divisas, cuando así lo permitan las normas cambiarias y éste
sea autorizado por LA ANH.

56
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

78.1. Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los
Estados Unidos de América a pesos se aplicará la tasa de cambio representativa del
mercado certificada por la Superintendencia Financiera, o la entidad que haga sus
veces, aplicable al día de la liquidación respectiva.

78.2. Intereses de Mora: Si los pagos que EL CONTRATISTA deba hacer a favor
de LA ANH en virtud de este contrato no se hacen en los términos previstos, EL
CONTRATISTA pagará el Interés Moratorio.

79, COMUNICADOS EXTERNOS: Cuando EL CONTRATISTA requiera emitir
declaraciones públicas, anuncios o comunicados con respecto a este contrato sobre
información que pueda afectar el normal desarrollo del presente contrato, EL
CONTRATISTA deberá comunicarlo previamente a LA ANH.

En todo caso, las comunicaciones externas sobre Descubrimientos realizados,
Descubrimientos declarados o a ser declarados comerciales y volúmenes de reservas
de Hidrocarburos deberán ser comunicados a LA ANH con una antelación mínima de
dos (2) días.

80. LEY APLICABLE: Este contrato se rige en todas sus partes por las leyes
colombianas. EL CONTRATISTA renuncia a intentar reclamación diplomática en
todo lo tocante a sus derechos y obligaciones provenientes de este contrato, excepto
en el caso de denegación de justicia. Se entiende que no habrá denegación de
justicia cuando EL CONTRATISTA ha tenido acceso a todos los recursos y medios
de acción que proceden conforme a las leyes colombianas.

81. IDIOMA: Para todos los efectos y actuaciones relacionadas con este contrato el
idioma oficial es el castellano.

82. DOMICILIO: Para todos los fines de este contrato, las Partes fijan como
domicilio la ciudad de Bogotá, D.C., República de Colombia.

(Fin del Anexo A)

57
S

CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

ANEXO B
ÁREA CONTRATADA

BLOQUE: "CPO 14"

El Área total comprendida dentro del bloque delimitado por las coordenadas que se
describen a continuación es de aproximadamente doscientas nueve mil cuatrocientas
sesenta y una (209.461) hectáreas con mil veintiséis (1.026) metros cuadrados. La
información cartográfica corresponde al mapa de Colombia, archivo digital del
1.G.A.C. a escala 1:1'500.000.

El área del poligono formado por los vértices relacionados a continuación es de
doscientas nueve mil cuatrocientas sesenta y una (209.461) hectáreas con mil
veintiséis (1.026) metros cuadrados, de la cual ciento treinta y siete mil ochocientas
cincuenta (137.850) hectáreas con seis mil ciento treinta y tres (6.133) metros
cuadrados están dentro del poligono B definido en el Artículo 4” del Acuerdo número
008 del 3 de mayo de 2004. El bloque se encuentra ubicado dentro de las
Jurisdicciones municipales de Puerto Gaitán en el Departamento del Meta y
Cumaribo en el Departamento del Vichada. Esta área se describe a continuación y
como aparece en el mapa que se adjunta como anexo “B”, que forma parte de este
contrato, asi como los cuadros correspondientes; se ha tomado como punto de
referencia el Vértice Geodésico “GPS-MT002” del Instituto Geográfico Agustín
Codazzi, cuyas coordenadas planas GAUSS con origen Bogotá, dátum MAGNA-
SIRGAS son: N: 949.784,425 metros, E:1'225.687,950 metros, las cuales
corresponden a las coordenadas geográficas dátum MAGNA-SIRGAS Latitud
04*08'22,1243" al Norte del Ecuador, Longitud  72”02'42,9934" al Oeste de
Greenwich.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

Punto A:

De dicho vértice, se continúa con rumbo S 50* 5' 11,555" E, por una distancia de
79195,96 metros hasta llegar al punto A, cuyas coordenadas son N: 898989,937
metros, E: 1286432,398 metros.

Punto B:

De dicho vértice, se continúa con rumbo S 89” 56' 14,884" E, por una distancia de
3888,515 metros hasta llegar al punto B, cuyas coordenadas son N: 898965,693
metros, E: 1290321,011 metros. La línea “A-B” colinda en toda su extensión con el
sector QUIFA operado por la compañía METAPETROLEUM LTD.

Punto C:

De dicho vértice, se continúa con rumbo S 56” 11' 39,588" E, por una distancia de
1105,199 metros hasta llegar al punto C, cuyas coordenadas son N: 898350,785
metros, E: 1291239,353 metros. La línea "B-C” colinda en toda su extensión con el
sector RUBIALES operado por la compañía METAPETROLEUM LTD.

Punto D:

De dicho vértice, se continúa con rumbo S 89” 59' 59,189" E, por una distancia de
3559,547 metros hasta llegar al punto D, cuyas coordenadas son N: 898350,771
metros, E: 1294798,9 metros. La linea “C-D” colinda en toda su extensión con el
sector RUBIALES operado por la compañía METAPETROLEUM LTD.

Punto E:

De dicho vértice, se continúa con rumbo N 89” 59' 59,384" E, por una distancia de
1340,272 metros hasta llegar al punto E, cuyas coordenadas son N: 898350,775
metros, E: 1296139,172 metros. La línea “D-E” colinda en toda su extensión con el
sector PIRIRI operado por la compañía METAPETROLEUM LTD.

Punto F:

De dicho vértice, se continúa con rumbo N 57” 26' 40,313" E, por una distancia de
10499,436 metros hasta llegar al punto F, cuyas coordenadas son N: 904000,688
metros, E: 1304988,841 metros. La línea “E-F” colinda en toda su extensión con el
sector PIRIRI operado por la compañía METAPETROLEUM LTD.

-ORIGINAL-
¿ó

CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

Punto G:

De dicho vértice, se continúa con rumbo N 14” 18' 0,09" E, por una distancia de
3564,988 metros hasta llegar al punto G, cuyas coordenadas son N: 907455,217
metros, E: 1305869,391 metros. La línea “F-G” colinda en toda su extensión con el
sector PIRIRI operado por la compañia METAPETROLEUM LTD.

Punto H:

De dicho vértice, se continúa con rumbo S 89” 53' 20,165" E, por una distancia de
11436,429 metros hasta llegar al punto H, cuyas coordenadas son N: 907433,048
metros, E: 1317305,799 metros. La línea “G-H” colinda en toda su extensión con el
sector QUIFA operado por la compañía METAPETROLEUM LTD.

Punto |:

De dicho vértice, se continúa con rumbo N 0* 12' 16,746" E, por una distancia de
27191,339 metros hasta llegar al punto |, cuyas coordenadas son N: 934624,214
metros, E: 1317402,922 metros. La linea “H-l” colinda en toda su extensión con el
sector QUIFA operado por la compañía METAPETROLEUM LTD.

Punto J:

De dicho vértice, se continúa con rumbo N 89” 47' 34,171" E, por una distancia de
24518,841 metros hasta llegar al punto J, cuyas coordenadas son N: 934712,871
metros, E: 1341921,603 metros. La línea “I-J” colinda en toda su extensión con el
sector CPO 8 operado por la compañía ECOPETROL S.A.

Punto K:

De dicho vértice, se continúa con rumbo S 0” 12' 5,309" E, por una distancia de
55369,559 metros hasta llegar al punto K, cuyas coordenadas son N: 879343,654
metros, E: 1342116,304 metros. La línea “J-K” colinda en toda su extensión con el
sector CPE-8 operado por la compañía TALISMAN.

Punto L:

De dicho vértice, se continúa con rumbo S 89” 50' 33,108" W, por una distancia de
55626,527 metros hasta llegar al punto L, cuyas coordenadas son N: 879190,772
metros, E: 1286489,987 metros. La línea “K-L” colinda en toda su extensión con el
sector CPE-7 operado por la compañía PLUSPETROL.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

De dicho vértice, se continúa con rumbo N 0* 10' 0,559" W, por una distancia de
19779,249 metros hasta llegar al punto A, punto de partida y cierre de la
alinderación. La línea “L-A” colinda en toda su extensión con el sector CPO 13
operado por la compañía TECPECOL S.A.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

CÁLCULO DE AREA, RUMBOS Y DISTANCIAS A PARTIR DE COORDENADAS GAUSS
ORIGEN BOGOTÁ, DÁTUM MAGNA-SIRGAS
Tabla de datos y Resultados para el BLOQUE CPO 14
Jurisdicciones municipales de Puerto Gaitán en el Departamento del Meta y
Cumaribo en el Departamento del Vichada

A DAS PLANAS " "
VERT

949784, ARE sa

79195960 -50.814,49 60.744,45 $ 50% S' 11,555" E

a 937 | zan 398
3888,615 3.888,61 S 89" 56' 14.884" E

a] 1] a 1 |]
105,199 ESYEN) 91834 5567 11139,588"E
E 785

1291239,353
3559,547 01 3.559,55 S 89 59' 59,189" E

a TI 1294798,900 o — |]
| a]
898350,775 1296139,172
o | |

| er [ 00w | 13027 |  Nnsgsyso3erme
A |]

10499436 5.549,91 8.849,67 N 5726 40,313" E
[_F_ | 90s000,688 13os8834 | 2222]
O | 3564,988 3.454,53 880,55 N 140 13'0,09" E

po |
[6 | sovass217 | 13oss69390 [|
1143629 Ep 1436.41 $ 89 5320,165" E
907433,048 | —1317305,799
== IE 339 E 19117 9712 NO 12 16,746" E

| rt | gssezazra | 1317402922 | A — — — |]
YAA A
| y | 934712871 1341921,603
== 55369,559 [_-55.369.22 194,70 S.0% 12

879343,654 1342116,304
o pp | ss | 5288 | -sse632 | 5895033108 w
| L | suo | isessgger || | |]

_ — — |]

19779,249 19.779,17 57,59 NO? 10'0,559" W
898969937 | 128632308 | _ | __| _____ |]

AREA DEL BLOQUE (Ha): 209.461,1026

-ORIGINAL-
SS

CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

ANEXO B

1000000

920000

280090

340000

*a40000 1289000

tazqu0o negono

BLOQUE CPO 14
QUE CONSTITUYE EL

ANEXO -8-

VERTICE GEODESICO GPS MTO0Z 1.G.A.C
COORDENADAS GAUSS CON ORIGEN BOGOTA.
N: 949784.425
E: 1225687.95

COORDENADAS GEOGRAFICAS DATUM MAGNA SIRGAS

LAT. 4'08'22 12438
LON: 72"0742.9934"

Area dentro del poligono B:

AREA DEL BLOQUE CPO 14: 209481,1026 Ha

137850,6133 Ha

SESEJ

eses2

1240000 1280000

1320000 1360000

1000090

7
220000. 960000

880000

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

ANEXO C
PROGRAMA OBLIGATORIO DE EXPLORACIÓN

EL CONTRATISTA se obliga a llevar a cabo, como mínimo, el Programa
Exploratorio que se describe a continuación:

Fase 0

Como requisito previo a la inclusión de la fase cero O se deberá haber identificado la
presencia de grupos étnicos en las áreas de influencia de los trabajos exploratorios.
Para este propósito, el contratista deberá confirmar esta circunstancia mediante
comunicación escrita a la ANH, dentro de los primeros treinta (30) días posteriores a
la firma del contrato.

Duración: Hasta seis (6) meses contados a partir de la fecha de suscripción del
contrato.

Actividades:
Adelantar los trámites de consultas previas, cuando estas sean necesarias, antes de
dar inicio a la primera fase.

En este periodo se espera que las empresas contratistas adelanten en forma
paralela los trabajos de planeación, localización de los trabajos, socialización y
licencias ambientales, así como los procesos previos a la contratación de bienes y
servicios.

Nota. La ANH podrá dar por terminada esta fase O cuando el proceso de Consulta
Previa haya culminado o cuando EL CONTRATISTA no avance diligentemente en las
anteriores actividades. Esta fase se podrá prorrogar si se presentan dificultades en el
proceso de consulta previa que estén fuera del control de EL CONTRATISTA. La
consulta previa se hará en coordinación con LA ANH.

Durante la ejecución de la fase O, no se generará contraprestación alguna a favor de
LA ANH, ni se exigirá la constitución de garantias de cumplimiento. En su lugar se

exigirá la extensión de las garantías de seriedad de la oferta.

Programa Mínimo Exploratorio

Total Actividad
U
21.250.000

| Fase | Duración Actividad

Adquisición, procesamiento e interpretación de 850 Km de
sísmica 2D.

-ORIGINAL-

Ss

CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

Perforación de 3 Pozos exploratorios A3. 10.500.000

36 meses | Perforación de 3 Pozos exploratorios A3. 10.500.000

Inversión: 42.250.000

Programa Exploratorio Adicional

Total Actividad
US$

100.000

100.000

Fase | Duración Actividad

2 36 meses | Estudios de GRUG

Inversión:

| Inversión Total: 42.450.000

Nota 1: EL CONTRATISTA se compromete a realizar los estudios preliminares en
materia ambiental, tales como el reconocimiento del área donde se identifiquen las
posibles afectaciones que generarían las actividades previstas, y las medidas de
manejo que se requieran para cada una de ellas.

Nota 2: Se entiende que este programa exploratorio está diseñado para la búsqueda
de Hidrocarburos Convencionales exclusivamente. No incluye ninguna actividad
exploratoria relacionada con Gas Metano Asociado al Carbón, hidrocarburo para el
cual los permisos de exploración se encuentran suspendidos de conformidad con lo

previsto en el Acuerdo 042 del 29 de noviembre de 2006 del Consejo Directivo de
LA ANH.

(Fin del Anexo C)

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

ANEXO D
DERECHOS ECONÓMICOS

D.1._ POR USO DEL SUBSUELO: Según lo establecido en la cláusula 38 del anexo
A, por cada fase durante el período de exploración, EL CONTRATISTA reconocerá y
pagará a LA ANH un derecho cuyo valor será, en dólares de los Estados Unidos de
América, el que resulte de multiplicar el número de hectáreas y fracción de hectárea
del Área Contratada, excluidas las Áreas de Producción, por el valor que se presenta
en la siguiente tabla:

TABLA A: Valor 2008 por fase en US$ / Hectárea

Por cada
Por las
a z : hectárea
Tamaño de área primeras o.
100.000 Has adicional a
100.000 Has.

s18 > 18 <18 > 18
meses | meses | meses | meses

Duración Fase

En poligonos Al 4 294 | 294 | 442

yB
Fueradelos [4 221 | 221 | 294
Polígonos
Areas costa 0.74

afuera

Nota: Cuando la primera fase del período de exploración sea menor o igual a doce
(12) meses, no habrá lugar al pago de este derecho económico.

Áreas de Evaluación y de Producción: EL CONTRATISTA reconocerá y pagará a
LA ANH un derecho cuyo valor, en dólares de los Estados Unidos de América, será
el que resulte de multiplicar la producción de hidrocarburos que corresponden a EL
CONTRATISTA según la cláusula 29 por once centavos de dólar y diecinueve
centésimos de centavo de dólar de los Estados Unidos de América (USD $ 0.1119),
por cada barril de Hidrocarburos Líquidos.

Parágrafo: La producción de gas natural destinada a las operaciones de reinyección
u otros procesos directamente relacionados con la producción del mismo campo de
-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO0-14

donde se extrae, no causará el pago por derechos de producción a que se refiere el
numeral 38.2 de la cláusula 38.

D.2. DERECHOS ECONÓMICOS POR PRECIOS ALTOS

A partir del momento en que la producción acumulada de hidrocarburos líquidos de
cada Área de Producción, incluyendo el volumen de regalías, supere los cinco (5)
millones de barriles, y en el evento de que el precio del crudo marcador “West Texas
Intermediate” (WTI) supere el Precio Base Po, dependiendo de la gravedad API del
crudo, según la Tabla A., o cuando la producción de gas alcance los cinco (5) años, y
se destine a la exportación, y el precio del marcador “U.S. Gulf Coast Henry Hub”
supere el Precio Base Po, según la misma tabla A., EL CONTRATISTA entregará a
LA ANH, en el punto de entrega, una participación en la producción neta de regalías
como lo establece la siguiente fórmula:

Q =[(P-Po)/P]xS

Donde:
Q- =Derecho económico a entregar a la LA ANH
P  =Precio WTI

Po = Precio Base de referencia según la tabla A
S  = Porcentaje de participación según la tabla B

TABLA A.- Precios base de referencia

Gravedad API de los

Hidrocarburos Líquidos producidos
Mayor de 29" API

Mayor a 22* API e inferior o igual a 29? API
Mayor 15* API e inferior o igual a 22? API
Descubrimientos localizados a más de 300 mts
de profundidad de agua

Po (USD$/BI)
(Año 2008)

$31.35

$35.82

Mayor a 10% API e inferior o igual a 15% API $44.77
Gas Natural exportado: Po
Distancia en línea recta entre punto de entrega y (USD$/MMBTU)

punto de recibo en país de destino
Menor o igual a 500km

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

Mayor a 500 y menor o igual a 1000km $7.83
Mayor a 1000km o planta de LNG $8.95

TABLA B.- Porcentajes de participación

Precio WTI (P) Porcentaje de participación (S)
Po<P <2Po 30%

2PosP < 3Po

3Po <P < 4Po
4Po<P < 5Po
5PosP 50%

En la formula anterior se aplicarán las siguientes definiciones:

P: Para Hidrocarburos Líquidos, es el precio promedio por barril del petróleo
crudo marcador “West Texas Intermediate” (WTI) en Dólares de los Estados Unidos
de América por Barril (USD $/Bl) y para Gas Natural es el precio promedio para el
gas natural marcador "U.S. Gulf Coast Henry Hub" en Dólares de los Estados Unidos
de América por millén de Unidad Térmica Británica BTU (US $/MMBTU). Estos
promedios son para el Mes calendario correspondiente, cuyas especificaciones y
cotizaciones se publican en medios de reconocido prestigio internacional.

Po: Para Hidrocarburos Líquidos es el precio base del petróleo crudo marcador,
expresado en dólares de los Estados Unidos de América por Barril (USD $/BI) y para
Gas Natural es el precio promedio por Gas Natural en Dólares de los Estados Unidos
de América por millón de Unidad Térmica Británica (US $/MMBTU), indicado en la
tabla A.

Para la producción Hidrocarburos Líquidos Pesados con una gravedad API menor o
igual a diez grados (10%), EL CONTRATISTA no pagará a la LA ANH Derecho por
Precios Altos.

Para Gas Natural: Este derecho se pagará a partir del quinto año de inicio de la

producción del campo, el cual consta en la resolución de aprobación expedida por la
autoridad competente y siempre que se cumpla una de las siguientes condiciones:

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

- Para el Gas Natural que se destine a la exportación: Este derecho se
causará en el evento de que el precio promedio en el mes calendario de
producción del Gas Natural marcador "U.S. Gulf Coast Henry Hub" supere el
Precio Base Po.

- Para el Gas Natural que sea destinado al consumo interno en el país: En
caso de que su precio sea regulado por la Comisión de Regulación de Energía
y Gas -CREG - o la entidad que la sustituya, EL CONTRATISTA no pagará a
la LA ANH Derecho por Precios Altos; en caso contrario, las Partes acordarán
el gas natural marcador que refleje las condiciones del mercado interno y el
valor de Po, que deberá ser equivalente al precio regulado, y suscribirán el
respectivo acuerdo.

Todos los valores correspondientes a los derechos económicos de que trata este
anexo, a excepción del precio base Po que corresponda al precio regulado para gas
para consumo doméstico, se ajustarán anualmente a partir del primero (1?) de enero
de cada año, según la siguiente formula:

Po = Po(n-1) X (1+ ln-2))

Donde:

n: Es el año calendario que comienza y para el cual se hace el cáiculo.

n-1: Esel año calendario inmediatamente anterior al año que comienza.

n-2: Esel año calendario inmediatamente anterior al año n-1.

Po: —Esel Po que rige para el nuevo año como resultado de la fórmula,
aproximando a dos decimales.

Popn-11: El es el valor de Po del Año calendario inmediatamente anterior (n-1).

ln-2 Es la variación anual, expresada en fracción, del indice de precios al productor
de los Estados Unidos de América publicado por el Departamento del Trabajo
de ese país — PPI Finished Goods WPUSOP 3000 - entre el final del año
calendario n-2, y el índice correspondiente al final del año inmediatamente
anterior al mismo año n-2 aproximado a cuatro (4) decimales.

El cálculo realizado anteriormente, se realizará en el mes de diciembre de cada año y
se aplicará al año siguiente.

Parágrafo: En caso de que el precio del petróleo crudo marcador “West Texas
Intermediate” o del gas natural marcador "US Gulf Coast Henry Hub” (P) pierda su
-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

reconocimiento como precio marcador internacional, LA ANH escogerá el nuevo
petróleo crudo o gas natural marcador a utilizar y modificará la tabla con base en el
nuevo índice, manteniendo las equivalencias con los valores de Po para el petróleo
crudo marcador “West Texas Intermediate” o para el gas natural marcador "US Gulf
Coast Henry Hub”.

LA ANH indicará por escrito a EL CONTRATISTA la forma de pago de este
derecho, en dinero o en especie. Si LA ANH desea cambiar la forma de pago
deberá anunciarlo por escrito a EL CONTRATISTA con una antelación no menor a
tres meses.

En caso que LA ANH opte por recibir este derecho en dinero se dará aplicación a lo
establecido en los numerales 35.2, 35.3 y 35.4 del Anexo A.

D.3. DERECHOS ECONÓMICOS COMO PORCENTAJE DE PARTICIPACIÓN

EL CONTRATISTA, pagará a LA _ANH a título de derecho económico como
porcentaje de participación el 2% de la producción total después de Regalías. kv

(Fin del Anexo D)

1 -ORIGINAL-
6 %
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CP0-14

MODELO
ANEXO E
MODELO DE LA CARTA DE CRÉDITO

CARTA DE CRÉDITO No

LUGAR Y FECHA DE EXPEDICIÓN

FECHA DE VENCIMIENTO : [ Corresponde inicialmente a la mitad de la
duración de la primera ]
VALOR NOMINAL : (US$ )

[Corresponde al 50% del valor del programa
exploratorio]

Banco EMISOR z [____Nombre del Banco Emisor____ ]
BENEFICIARIO : Agencia Nacional de Hidrocarburos - LA ANH
ORDENANTE : [____Nombre de la Compañía___ ]

NOMBRE DEL CONTRATO

Por medio del presente documento comunicamos a ustedes que por cuenta y orden de
E Nombre de la Compañía ] en adelante EL CONTRATISTA, hemos expedido
a su favor la presente carta de crédito standby irrevocable, por la suma en pesos
colombianos que resulte de la conversión a la tasa representativa del mercado del día en
que nos sea enviada la comunicación de incumplimiento prevista más adelante, de la
suma de dólares de los Estados Unidos de América
(US$ ), para garantizar el cumplimiento y la correcta ejecución de todas o
alguna de las obligaciones de la fase del Periodo de Exploración, que tiene una
duración de y las demás actividades inherentes a tales obligaciones emanadas del
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS
xXY90V0o000o000axxx celebrado entre EL CONTRATISTA y LA ANH el día , en
adelante EL CONTRATO.

Queda entendido que la responsabilidad de [___ Nombre del Banco Emisor___ ]
derivada de la presente carta de crédito standby se limita única y exclusivamente a la
cantidad en moneda legal colombiana antes mencionada.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION No. 50 DE 2008
LLANOS ORIENTALES -ÁREA OCCIDENTAL BLOQUE CPO-14

En caso de incumplimiento por parte de EL CONTRATISTA de todas o cualquiera de las
obligaciones y las demás actividades inherentes a tales obligaciones a su cargo derivadas
del CONTRATO a los que alude el primer párrafo de la presente carta de crédito stand-by,
en adelante las OBLIGACIONES GARANTIZADAS, el Beneficiario deberá comunicar
dicho incumplimiento a [___Nombre del Banco Emisor___] en sus oficinas de

, dentro de la vigencia de la presente carta de crédito. En la misma
fecha de recibo por parte nuestra de la referida comunicación, procederemos a pagar de
manera incondicional a ta orden del Beneficiario las sumas reclamadas por él con cargo a
la presente carta de crédito, sin exceder, en ningún caso, del valor total garantizado.

Si no se envía la comunicación de incumplimiento antes citada dentro de la vigencia de la
presente carta de crédito, cesará nuestra responsabilidad derivada de la misma.

La comunicación mediante la cual se informe a [____Nombre del Banco Emisor____] el
incumplimiento de LAS OBLIGACIONES GARANTIZADAS, consistirá en un documento
debidamente firmado por el Representante Legal de LA ANH o, quien haga sus veces, en
el cual se manifieste el incumplimiento por parte de EL CONTRATISTA de LAS
OBLIGACIONES GARANTIZADAS y se solicite el pago de la presente carta de crédito. En
dicha comunicación se deberá citar el número de esta carta de crédito y el valor por el cual
se utiliza la misma, convertido a moneda legal colombiana a la tasa de cambio
representativa del mercado vigente en la fecha en la cual se envíe tal comunicación a
nosotros, según conste en una certificación de la Superintendencia Financiera de
Colombia o de la entidad que llegue a reemplazarla para tales efectos.

Este documento se regirá por la “Reglas y Usos Uniformes relativos a los Créditos
Documentarios” (Ultima Revisión) publicadas por la Cámara de Comercio Internacional
(CCI).

Nombre y Firma del Representante Legal del Banco Emisor

(Fin del Anexo E)

-ORIGINAL-
